Exhibit 10.1

 

 

LEASE AGREEMENT

by

B.R. PROPERTIES OWNER, LP

and

NUTRISYSTEM, INC., a Delaware corporation

 

 

 

Page 1 of 79



--------------------------------------------------------------------------------

LEASE AGREEMENT

 

 

INDEX

 

CONTENTS

   PAGE

Index

   2

Basic Lease Provisions

   5

1.       Premises; Tenant Improvements

   10

2.       Term; Renewal

   17

3.       Security Deposit

   23

4.       Use of Premises

   23

5.       Minimum Rent; Additional Rent

   24

6.       Covenant to Pay Rent and Additional Rent

   39

7.       Assignment and Subletting

   39

8.       Alterations and Finishing

   31

9.       Liens

   31

10.     Notice of Breakage

   33

11.     Repairs and Conditions of Premises

   33

12.     Hazardous Materials

   34

13.     Fire or Other Casualty

   36

14.     Insurance and Waiver of Subrogation

   37

15.     Indemnification

   38

16.     Compliance with Law

   38

 

Page 2 of 79



--------------------------------------------------------------------------------

CONTENTS

   PAGE

17.

 

Services

   39

18.

 

Landlord’s Right to Enter

   42

19.

 

Tenant Default/Landlord’s Remedies

   43

20.

 

Remedies Cumulative

   46

21.

 

Subordination; Non-Disturbance

   47

22.

 

Condemnation

   48

23.

 

Tenant Certificate

   48

24.

 

Financial Statements of Tenant or Guarantors

   49

25.

 

Notices

   49

26.

 

Brokers

   49

27.

 

Definition of “Landlord”; Liability of Landlord

   50

28.

 

Definition of “Tenant”

   50

29.

 

Rules and Regulations

   50

30.

 

Quiet Enjoyment

   51

31.

 

Titles For Convenience Only

   51

32.

 

Severability

   52

33.

 

Governing Law

   52

34.

 

Holding Over

   52

35.

 

Relocation

   52

36.

 

OFAC Compliance

   52

 

Page 3 of 79



--------------------------------------------------------------------------------

CONTENTS

   PAGE

37.

 

Entire Agreement

   53

38.

 

Tenant’s Authority

   54

39.

 

Examination Not Option

   54

40.

 

Recordation

   54

41.

 

Modifications due to Financing

   54

42.

 

Capitalized Terms Not Defined Herein

   54

43.

 

Right of First Offer

   55

44.

 

Signage

   56  

Exhibit A:     The Premises

   58  

Exhibit B:     Construction Plans

   59  

Exhibit C:     Form of Lease Term Certification

   60  

Exhibit D:     HVAC Specifications

   61  

Exhibit E:     Landlord’s Representations Regarding Building Services

   64  

Exhibit F:     Rules and Regulations

   65  

Exhibit G:     Memorandum of Lease

   68  

Exhibit H:     Discharge of Memorandum of Lease

   73  

Schedule 17.02

   73  

Schedule 43

   78

 

Page 4 of 79



--------------------------------------------------------------------------------

BASIC LEASE PROVISIONS

 

A. Building / Building Address:  

600 Office Center Drive

Fort Washington, PA 19034

 

“Complex” consists of three buildings,

600, 601, 602 Office Center Drive,

which share exterior areas and certain interior areas.

B. Landlord and Landlord Notice Address:  

B.R. Properties Owner, LP

c/o Acorn Development Corp.

400 Cresson Blvd, Suite 105

P.O. Box 1150

Oaks, PA 19456-1150

 

With copies to:

B.R. Properties Owner, LP

c/o Bresler & Reiner, Inc.

11200 Rockville Pike, Suite 502

Rockville, MD 20852

 

And

 

Shaiman, Drucker, Beckman, Sobel

& Stutman, LLP

1845 Walnut Street, 15th Floor

Philadelphia, PA 19103

Attn: Michael J. Stutman, Esquire

C. Tenant and Tenant Notice Address:  

Prior to the Commencement Date:

NutriSystem, Inc.

300 Welsh Road

Horsham, PA 19044

Attn: David Clark, CFO

 

After the Commencement Date:

NutriSystem, Inc.

600 Office Center Drive

Fort Washington, Pennsylvania 19034

Attn: David Clark, CFO

 

With copies to:

 

Morgan Lewis & Bockius, LLP

1701 Market Street

Philadelphia, PA 19103

Attn: James W. McKenzie, Jr., Esquire

 

Page 5 of 79



--------------------------------------------------------------------------------

D. Effective Date:   October 13, 2009 E. Initial Term:   The period commencing
on the Commencement Date and expiring on the Initial Expiration Date F.
Commencement Date:  

Option I – August 1, 2010

Option II – The later to occur of August 1, 2010 or the date of Substantial
Completion

G. Rent Commencement Date:  

Option I – 10 months following the Commencement Date, subject to
Section 2.01(b)

Option II – 10 months following the Commencement Date, subject to
Sections 2.01(b) and 2.01(c)

H. Estimated Initial Expiration Date:  

Option I – July 31, 2022

Option II – July 31, 2022

If the Commencement Date is any day other than the first day of a calendar
month, the Initial Term shall be extended to the final day of the final calendar
month of the Initial Term.

I. Permitted Use:   General office use and incidental and ancillary uses related
to NutriSystem, Inc.’s core business, including, without limitation, an
experimental kitchen, provided that such kitchen is in compliance with all state
and local laws and regulations, and for any other lawful use, provided such
other lawful use is consistent with the uses by other tenants in similar
properties. J. Premises:   Suites 100, 200 and 300 K. Floor of Premises:  
First, Second and Third L. Premises Rentable Area:   119,767 rentable square
feet rentable square feet

M. Rentable Area of Building:

 

      Rentable Area of Complex:

 

119,767 rentable square feet

 

393,067 rentable square feet

 

Page 6 of 79



--------------------------------------------------------------------------------

N. Tenant’s Pro-Rata Share

(Proportionate Share):

  

100% of the rentable area of the Building.

 

Tenant’s Premises are considered the entirety of the rentable area of the 600
Office Center Drive Building. The Building physically includes additional square
footage on the first floor but which is utilized as a cafeteria (“Cafeteria”)
and what will be a fitness center (“Fitness Center”). These two areas, which
total 16,386 square feet, are considered to be a part of the “Complex Common
Area” (as such term is defined below), and the expenses for same are shared by
the square footage within the Complex.

 

30.5% of the Complex Common Area.

This Complex Common Proportionate Share is derived by taking Tenant’s Premises
rentable square footage over the Rentable Area of the Complex.

Tenant’s Complex Common

Proportionate Share:

  

Tenant will be assessed for all electric consumption within Tenant’s Premises
(“Premises Electric”). All Complex Common Area electric will be sub-metered
including, without limitation, any portion of the Building designated as a
Complex Common Area will be sub-metered, if not already, at Landlord’s sole cost
and expense. The sub-metered costs of any electric allocable to any portion of
the Building designated as a Complex Common Area will be deducted from the
Building Electric in order to assess the Premises Electric.

 

Premises Electric – HVAC

HVAC Roof Top Unit #3 is on the Building meter, and, unlike the other units for
the Building, it services a portion of the Premises on all three floors, as a
vertical ‘building face’ design was implemented. On the first floor, however,
Unit #3 services both the Premises and the Complex Common Area located within
the Building. The electric usage for Unit #3 will be submetered by Landlord, at
Landlord’s expense and the cost for all such usage (as evidenced by such
sub-meter, at the blended/overall cost per KWH, plus taxes and charges as
determined and evidenced on the invoices to Landlord by the utility company and,
assuming Tenant’s operation in

 

Page 7 of 79



--------------------------------------------------------------------------------

  

this area is based on Business Hour usage, will be prorated over all of the
square footage serviced by Unit #3. Tenant proportionate share for use of Unit
#3 shall be 63.7% (the “Unit #3 Premises Share”) and all other costs associated
with use of Unit #3 shall be included in the Complex Common Area Electric.

 

COMPLEX COMMON ELECTRIC

COMPLEX COMMON PROPORTIONATE SHARE: 30.5%

 

Additionally, and also on a monthly basis, Tenant will be assessed its Complex
Common Proportionate Share of the Complex Common Electric, which is the electric
usage servicing the Complex Common Areas.

 

Electric Summary: Monthly, Tenant will be assessed the Premises Electric,
together with Tenant’s Complex Common Proportionate Share of the Complex Common
Electric, together referred to as “Tenant’s Electric”.

 

AND

 

OPERATING EXPENSE

BUILDING PROPORTIONATE SHARE: 100%

COMPLEX PROPORTIONATE SHARE: 30.5%

O. Base Year:    2010 P. Security Deposit:    20% of the Tenant Improvement
Allowance reduced to an amount equal to 2 months of Minimum Monthly Rent on
first anniversary of Rent Commencement Date. Q. Management Company:    Acorn
Development Corporation R. Tenant’s Broker:    Tactix Real Estate Advisors, LLC
S. Landlord’s Broker:    GVA Smith Mack T. Parking Allotment:    5 parking
spaces per every 1,000 RSF, 10 of which shall be reserved, based on mutually
agreed upon locations U. Payment Address:   

If by regular mail:

 

Account number 610882171

 

Page 8 of 79



--------------------------------------------------------------------------------

  

c/o B.R. Properties Owner, LP

B.R. Properties Owner, LP

Box 200738

Pittsburgh, PA 15251-0738

 

If by overnight delivery:

 

B.R. Properties Owner, LP

Attn: Lockbox #200738

500 Ross Street

Suite 154-0455

Pittsburgh, PA 15262

V. Minimum Rent   

The following is the schedule of minimum annual rent assuming an estimated
Commencement Date of August 1, 2010 which shall be updated by the Lease Term
Certification (as defined below) to reflect the actual periods and rental
amounts:

 

Anticipated

Lease Period

   Minimum Rent Per
Annum Per Square
Foot    Months    Minimum Rent
Per Annum     Minimum
Monthly Rent

8/1/10-5/31/11

   $ 0.00    10      *     

6/1/11-5/31/12

   $ 19.95    12    $ 2,389,351.65      $ 199,112.64

6/1/12-5/31/13

   $ 20.45    12    $ 2,449,235.15      $ 204,102.93

6/1/13-5/31/14

   $ 20.95    12    $ 2,509,118.65      $ 209,093.22

6/1/14-5/31/15

   $ 21.45    12    $ 2,569,002.15      $ 214,083.51

6/1/15-5/31/16

   $ 21.95    12    $ 2,628,885.65      $ 219,073.80

6/1/16-5/31/17

   $ 22.45    12    $ 2,688,769.15      $ 224,064.10

6/1/17-5/31/18

   $ 22.95    12    $ 2,748,652.65      $ 229,054.39

6/1/18-5/31/19

   $ 23.45    12    $ 2,808,536.15      $ 234,044.68

6/1/19-5/31/20

   $ 23.95    12    $ 2,868,419.65      $ 239,034.97

6/1/20-5/31/21

   $ 24.45    12    $ 2,928,303.15      $ 244,025.26

6/1/21-5/31/22

   $ 24.95    12    $ 2,988,186.65      $ 249,015.55

6/1/22-7/31/22

   $ 25.45    2    $ 508,011.69 **    $ 254,005.85

 

* This amount represents ten (10) months of the Minimum Monthly Rent.

** This amount represents two (2) months of the Minimum Monthly Rent.

 

Page 9 of 79



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (“Lease”), effective as of the Effective Date, is made by
and between Landlord and Tenant.

W I T N E S S E T H:

1. PREMISES; TENANT IMPROVEMENTS.

1.01 Premises. Landlord hereby leases to Tenant and Tenant hereby leases from
Landlord, upon the terms, covenants and conditions set forth herein, the
Premises, consisting of the Premises Rentable Area, in the Building, as outlined
on the floor plan attached hereto as Exhibit “A”, together with the right to use
all common areas serving the Building and the Complex.

1.02 Tenant Improvements. On or before November 2, 2009, Tenant shall provide
written notice to Landlord that Tenant has chosen either Tenant Improvements
Option I or Tenant Improvements Option II, as set forth in this Section 1.02, to
be effective. The Tenant Improvement Option not so chosen shall be null and of
no effect.

I. Tenant Improvements Option I.

(a) Possession of the Premises shall be delivered by Landlord to Tenant on the
Effective Date. Except as otherwise provided in this Lease (including, without
limitation, Landlord’s obligations with respect to HVAC systems and components
and representations and warranties respecting compliance with laws and Hazardous
Materials (as defined below)), Landlord shall have no obligation to perform any
improvements to the Premises to prepare the space for Tenant’s occupancy, and
Tenant acknowledges that Tenant accepts the Premises in its “AS IS” condition,
without any representation or warranty by Landlord other than those contained
herein.

(b) Tenant shall perform, at its sole cost and expense, all work which Tenant
deems necessary or desirable to prepare the space for Tenant’s occupancy
(collectively, the “Tenant Improvements”). Tenant’s preliminary plans and
specifications for the Tenant Improvements to the Premises (the “Preliminary
Plans”) which plans were prepared by Meyer Design (“Tenant’s Architect”) are
attached hereto as Exhibit “B” and which Preliminary Plans shall be subject to
modification by Tenant’s Architect. Landlord hereby approves the Preliminary
Plans attached. Tenant’s Architect shall prepare more detailed construction
drawings and Tenant’s design consultants (together with Tenant’s Architect,
“Tenant’s Design Consultants”) shall prepare detailed mechanical, electrical,
plumbing and structural plans for the Tenant Improvements to the Premises
(collectively, the “Proposed Tenant’s Plans”), all of which shall be submitted
to the Landlord by December 2, 2009 and subject to Landlord’s approval which
shall not be unreasonably withheld, conditioned or delayed. Landlord shall have
five (5) business days following receipt of such Proposed Tenant’s Plans to
provide written notice of approval or disapproval of the Proposed Tenant’s
Plans. If Landlord fails to notify Tenant of Landlord’s approval or disapproval
of the Proposed Tenant’s Plans within such 5 business day period, the Proposed
Tenant’s Plans will be deemed approved. If Landlord disapproves the Proposed
Tenant’s Plans within the 5 business day period, then Landlord shall specify the
revisions required for approval in Landlord’s written notice

 

Page 10 of 79



--------------------------------------------------------------------------------

and Tenant shall revise the Proposed Tenant’s Plans and submit them to Landlord
until the Proposed Tenant’s Plans are approved (the “Final Plans”). Tenant shall
have five (5) business days following receipt of any such disapproval by
Landlord to revise the Proposed Tenant’s Plans and submit such revision to
Landlord. Tenant and Landlord recognize that time is of the essence, and the
parties shall work together diligently to finalize the Final Plans. All work
shall be performed in a good and workmanlike manner and in accordance with all
applicable laws, and shall be performed on an open shop basis. On a plan
(“Redesign Plan”) separate and distinct from the Final Plans, so as not to delay
the permitting process and the timing for the completion the Tenant
Improvements, Tenant may include a redesign and modernization of the exterior
main entrance/vestibule of the Building. The Redesign Plan may include
structural and cosmetic changes and removal or pruning of trees to increase
visibility of the Building and signage, all of which shall be noted by Tenant on
the Redesign Plan. Landlord shall have five (5) business days following receipt
of such Redesign Plan to provide written notice of approval or disapproval of
the Redesign Plan. If Landlord fails to notify Tenant of Landlord’s approval or
disapproval of the Redesign Plan within such 5 business day period, the Redesign
Plan will be deemed approved. If Landlord disapproves the Redesign Plan within
the 5 business day period, then Landlord shall specify the revisions required
for approval in Landlord’s written notice and Tenant shall revise the Redesign
Plan and submit it to Landlord until the Redesign Plan is approved. Tenant shall
have five (5) business days following receipt of any such disapproval by
Landlord to revise the Redesign Plan and submit such revision to Landlord.
Landlord shall provide to Tenant available CAD-based electronic files in
Landlord’s possession of all base building related engineering drawings,
including structural, mechanical, electrical and plumbing, so that Tenant’s
Design Consultants may utilize same, as a base, in the preparation of their own
plans and specifications as may be required for Tenant’s permitting and
construction of the Premises. Within 30 days of the Effective Date, Landlord
shall pay to Tenant an $0.08 per square foot allowance for Tenant’s Architect to
test-fit Tenant’s program (“Test-Fit Allowance”). The Final Plans shall include
all information and specifications reasonably necessary for Landlord to fully
review the work described therein and shall conform to all applicable laws and
requirements of public authorities and insurance underwriters’ requirements. All
contractors utilized by Tenant for the performance of the Tenant Improvements
shall be reputable, licensed contractors and Tenant shall have the right, but
not the obligation, to competitively bid all work performed in connection with
the Tenant Improvements. Prior to selection by Tenant, the names of all general
contractors and major subcontractors shall be submitted to Landlord for
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. For the purposes of this Section 1.02(b) it shall be
deemed unreasonable for Landlord to withhold, condition or delay approval of any
general contractor or major subcontractor unless Landlord actually knows such
general contractor or major subcontractor to have (i) failed to complete
construction in a timely manner, or (ii) failed to complete construction in a
good and workmanlike manner, or (iii) demonstrated an inability to work
cooperatively with contractors employed to do work within the Complex. If Tenant
bids the work, Landlord may select one contractor to bid to be the general
contractor in connection with the Tenant Improvements.

Upon completion of the Tenant Improvements, Tenant shall cause Tenant’s Design
Consultants to provide Landlord with redlined drawings via CAD showing “as
built” conditions.

(c) All subsequent changes in the Final Plans shall be subject to the reasonable
approval of Landlord but only to the extent such changes substantially deviate
from Final Plans.

 

Page 11 of 79



--------------------------------------------------------------------------------

Such changes shall not be considered to substantially deviate from the Final
Plans if Tenant substitutes material of equivalent grade and quality or if such
changes are necessitated by conditions met during the course of construction. If
Landlord approves any change in the Final Plans, Tenant shall construct, at
Tenant’s sole cost and expense, the Tenant Improvements in accordance with such
change. If Landlord disapproves such change in the Final Plans, Landlord shall
state specifically the reasons for such disapproval, and Tenant shall withdraw
such request or propose an alternative modification. If Landlord fails to
approve or disapprove any requested change within five (5) business days of
receipt, such change to the Final Plans shall be deemed approved.

(d) Landlord shall provide Tenant with an improvement allowance of Thirty Five
Dollars ($35.00) per rentable square foot (the “Tenant Improvement Allowance”).
Tenant shall pay Landlord’s designated representative (“Construction
Coordinator”) a construction coordination fee (“Construction Coordination Fee”)
equal to one and one half percent (1 1/2%) of the total cost of the Tenant
Improvements but not more than one and one half percent (1 1/2%) of the Tenant
Improvement Allowance. The Construction Coordination Fee will be withheld from
the Tenant Improvement Allowance paid by Landlord to Tenant. The Construction
Coordinator shall attend weekly construction meetings and be responsible for the
overall coordination between the Landlord and the Tenant.

(e) The Tenant Improvement Allowance shall be applied against Tenant’s Costs for
the Tenant Improvements and for no other purpose. “Tenant’s Costs” shall mean
all costs and expenses incurred by Tenant in connection with the completion of
the Tenant Improvements, including, without limitation: (i) Tenant’s
out-of-pocket contract or purchase price(s) for materials, components, labor and
services plus (ii) Tenant’s Design Consultants’ fees and costs, plus (iii) fees
for all required permits and approvals. Prior to payment of the Tenant
Improvement Allowance, the total amount of Tenant’s Costs shall be subject to
reasonable examination by Landlord, and Tenant shall provide Landlord with
copies of all invoices which Tenant has approved, and other backup documentation
reasonably requested by Landlord relative thereto. The Tenant Allowance shall be
payable as the Tenant Improvements progress, within 30 days of submission by
Tenant to Landlord of invoices from the contractors performing the work and
other vendors. The Tenant Improvement Allowance shall be fully advanced against
the first dollars of Tenant’s Costs before Tenant is required to fund any
deficiency. To the maximum extent possible under applicable law, Tenant’s
financial contribution to the cost of constructing the Tenant Improvements will
fund (and thus Tenant will own and depreciate) the components that are
identified as IRC Section 1245 Property (5 and 7 year tax lives). To the maximum
extent possible under applicable law, Landlord’s financial contribution to the
cost of constructing the Tenant Improvements will fund (and thus Landlord will
own and depreciate) the components that are identified as IRC Section 1250
Property (39 year tax life). The parties agree and intend that any amount
received in cash or treated as a rent reduction by the Tenant from the Landlord
will be a qualified lessee construction allowance within the meaning of IRC
Section 110 and the regulations promulgated thereunder for all purposes of this
Agreement. In the event that Tenant fails to utilize the entire Tenant
Improvement Allowance, Tenant shall be entitled to a refund or credit against
the Minimum Rent payable hereunder until the Tenant Improvement Allowance is
exhausted. In the event that Tenant’s Costs exceed the amount of the Tenant
Improvement Allowance, Tenant shall be solely responsible for such excess costs.
Regardless of whether the Tenant Improvement Allowance is exhausted, Tenant
shall be responsible for paying its general contractor and all other

 

Page 12 of 79



--------------------------------------------------------------------------------

contractors and subcontractors, as the case may be, pursuant to, and in
accordance with the timeframes set forth in, the contracts between Tenant and
its general contractor and all other contractors and subcontractors. All such
obligations shall remain those of Tenant, and not of Landlord. All requests for
the Tenant Improvement Allowance shall be made within eighteen (18) months from
the Commencement Date or the same shall be forfeited by Tenant.

(f) Landlord shall have the right, but not the obligation, to inspect any of
Tenant’s construction of the Tenant Improvements, if any, to ensure compliance
with the provisions of this Section.

II. Tenant Improvements Option II.

(a) Landlord, at Tenant’s sole cost and expense (but subject to the Improvement
Allowance as hereinafter defined) shall, prior to the Commencement Date,
construct all of the tenant improvements to the Premises as identified in the
Final Plans (hereinafter defined) including any exterior renovations to the
Building entrance (collectively, the “Tenant Improvements”). The foregoing work
shall be performed by or on behalf of Landlord in a good, workmanlike manner in
accordance with the Final Plans and all applicable laws, ordinances and
governmental regulations. Except as provided in this Section (a) or as otherwise
provided in this Lease (including, without limitation, Landlord’s obligations
with respect to HVAC systems and components and representations and warranties
respecting compliance with laws and Hazardous Materials (as defined below)),
Landlord shall have no other obligation to perform any improvements to the
Premises or to make any representation and warranty.

(b) Tenant’s preliminary plans and specifications for the Tenant Improvements to
the Premises (the “Preliminary Plans”) which plans were prepared by Meyer Design
(“Tenant’s Architect”) are attached hereto as Exhibit “B” and which Preliminary
Plans shall be subject to modification by Tenant’s Architect. Landlord hereby
approves the Preliminary Plans attached. Tenant’s Architect shall prepare more
detailed construction drawings and Tenant’s design consultants (together with
Tenant’s Architect, “Tenant’s Design Consultants”) shall prepare detailed
mechanical, electrical, plumbing and structural plans for the Tenant
Improvements to the Premises (collectively, the “Proposed Tenant’s Plans”), all
of which shall be submitted to Landlord for its approval on or before
December 2, 2009 (the “Proposed Tenant Plan Submission Date”), and which
approval shall not be unreasonably withheld, conditioned or delayed. Landlord
shall have five (5) business days following receipt of such Proposed Tenant’s
Plans to provide written notice of approval or disapproval of the Proposed
Tenant’s Plans. If Landlord fails to notify Tenant of Landlord’s approval or
disapproval of the Proposed Tenant’s Plans within such 5 business day period,
the Proposed Tenant’s Plans will be deemed approved. If Landlord disapproves the
Proposed Tenant’s Plans within the 5 business day period, then Landlord shall
specify the revisions required for approval in Landlord’s written notice and
Tenant shall revise the Proposed Tenant’s Plans and submit them to Landlord
until the Proposed Tenant’s Plans are approved (the “Final Plans”). Tenant shall
have five (5) business days following receipt of any such disapproval by
Landlord to revise the Proposed Tenant’s Plans and submit such revision to
Landlord. On a plan (“Redesign Plan”) separate and distinct from the Final
Plans, so as not to delay the permitting

 

Page 13 of 79



--------------------------------------------------------------------------------

process and the timing for the completion the Tenant Improvements, Tenant may
include a redesign and modernization of the exterior main entrance/vestibule of
the Building. The Redesign Plan may include structural and cosmetic changes and
removal or pruning of trees to increase visibility of the Building and signage,
all of which shall be noted by Tenant on the Redesign Plan. Landlord shall have
five (5) business days following receipt of such Redesign Plan to provide
written notice of approval or disapproval of the Redesign Plan. If Landlord
fails to notify Tenant of Landlord’s approval or disapproval of the Redesign
Plan within such 5 business day period, the Redesign Plan will be deemed
approved. If Landlord disapproves the Redesign Plan within the 5 business day
period, then Landlord shall specify the revisions required for approval in
Landlord’s written notice and Tenant shall revise the Redesign Plan and submit
it to Landlord until the Redesign Plan is approved. Tenant shall have five
(5) business days following receipt of any such disapproval by Landlord to
revise the Redesign Plan and submit such revision to Landlord. Landlord shall
provide to Tenant available CAD-based electronic files in Landlord’s possession
of all base building related engineering drawings, including structural,
mechanical, electrical and plumbing, so that Tenant’s Design Consultants may
utilize same, as a base, in the preparation of their own plans and
specifications as may be required for Tenant’s permitting and construction of
the Premises. Landlord shall provide Tenant’s Architect with an $0.08 per square
foot allowance to test-fit Tenant’s program (“Test-Fit Allowance”). The Final
Plans shall include all information and specifications necessary for Landlord to
fully review the work described therein and shall conform to all applicable laws
and requirements of public authorities and insurance underwriters’ requirements.
All work shall be furnished, installed and performed by Landlord, on an open
shop basis utilizing a general contractor selected by Landlord (which may be an
affiliate of Landlord) after competitive bidding, as required below, for
Landlord’s Cost (as hereinafter defined). “Landlord’s Cost” shall mean all costs
and expenses incurred by Landlord in connection with the completion of the
Tenant Improvements, including, without limitation: (i) Landlord’s out-of-pocket
contract or purchase price(s) for materials, components, labor and services plus
(ii) an amount equal to three percent (3%) of the hard costs described in (i),
as Landlord’s construction management fee, plus (iii) Tenant’s Design
Consultants’ fees in excess of the Test-Fit Allowance, plus (iv) fees for all
required permits and approvals.

Upon completion of the Tenant Improvements, Tenant shall cause Tenant’s Design
Consultants to provide Landlord with redlined drawings via CAD showing “as
built” conditions.

Tenant may designate an individual to be present when the bids are first opened,
and to facilitate in the bid process, including the opportunity to negotiate,
refine and evaluate such bids. Landlord shall accept bids on all work for the
Tenant Improvements on a guaranteed maximum sum bid from a licensed general
contractor selected by Tenant and at least two (2) licensed general contractors
of Landlord’s choosing. The cost charged for the Tenant Improvements shall not
exceed the lowest bid received that satisfies all of the construction
requirements identified in the Final Plans, (and the projected timing
established for the completion of the Tenant Improvements) except for subsequent
changes due to field conditions, qualifications and/or changes initiated by
Tenant (in which case the cost of such work shall be limited to the actual cost
plus a pre-negotiated mark-up for overhead and profit, which mark-up shall be
shared with the contractors at the time the bid packages are disseminated).
Tenant may not request a change to the Final Plans if such change will extend
the estimated timing for Substantial Completion unless Tenant agrees in writing
to stipulate that for purposes of calculating the Rent Commencement Date, the
Commencement Date shall be the date

 

Page 14 of 79



--------------------------------------------------------------------------------

the Tenant Improvements would have been Substantially Complete, but for such
change. Landlord shall provide a one (1) year warranty against defective or
non-conforming work, and shall pass through and assign to Tenant any warranties
received by Landlord from the contractors or subcontractors. Landlord shall
repair and replace, as necessary, any defective work and materials or work and
materials not in conformance with the Final Plans which is identified by Tenant
in writing on or before the first anniversary of the Commencement Date.

(c) Tenant may request any subsequent changes in the Final Plans, provided that
if they deviate substantially from the approved Final Plans, such changes shall
be subject to the consent of Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. Such changes shall not be considered to
deviate substantially from the approved Final Plans if Tenant substitutes
material of equivalent grade and quality or if such changes are necessitated by
conditions met during the course of construction. If Landlord approves any
change in the Final Plans (or if consent is not required), Landlord shall
construct the Proposed Tenant Improvements in accordance with such change. If
Landlord disapproves such change in the Final Plans, Landlord shall state
specifically the reasons for such disapproval, and Tenant shall cause Tenant’s
Architect to promptly make any changes in the Final Plans and resubmit, within
five (5) working days of receipt of Landlord’s disapproval, such changes or rely
upon Landlord’s earlier approval of the Final Plans without changes reasonably
required by Landlord. If Landlord fails to approve or disapprove any requested
change within five (5) business days of receipt, such change to the Final Plans
shall be deemed approved.

(d) Landlord shall provide Tenant with a construction allowance (the “Tenant
Improvement Allowance”) of Thirty Five Dollars ($35.00) per rentable square foot
of the Premises, the first dollars of which shall be applied towards Landlord’s
Cost for the Tenant Improvements before Tenant is required to fund any
deficiency. To the maximum extent possible under applicable law, Tenant’s
financial contribution to the cost of constructing the Tenant Improvements will
fund (and thus Tenant will own and depreciate) the component s that are
identified as IRC Section 1245 Property (5 and 7 year tax lives). To the maximum
extent possible under applicable law, Landlord’s financial contribution to the
cost of constructing the Tenant Improvements will fund (and thus Landlord will
own and depreciate) the components that are identified as IRC Section 1250
Property (39 year tax life). The parties agree and intend that any amount
received in cash or treated as a rent reduction by the Tenant from the Landlord
will be a qualified lessee construction allowance within the meaning of IRC
Section 110 and the regulations promulgated thereunder for all purposes of this
Agreement.

(e) In the event that Landlord’s Cost as approved by Tenant exceeds the amount
of the Tenant Improvement Allowance, then, after the Tenant Improvement
Allowance is exhausted, Tenant shall reimburse Landlord for such excess from
time to time, but no more frequently than once every month, during the progress
of the work within thirty (30) days after receipt of Landlord’s invoice(s)
therefor. In the event that Landlord’s Cost is less than the amount of the
Tenant Improvement Allowance, Tenant shall be entitled to receive a credit
against Minimum Rent until the Tenant Improvement Allowance is exhausted.

(f) All payments due to Landlord pursuant to the provisions of this Section 1.02
shall constitute Additional Rent (as hereinafter defined) hereunder, payable in
accordance with the provisions hereof. In the event of nonpayment of such
Additional Rent by Tenant, Landlord shall have all of the rights and remedies
set forth in this Lease.

 

Page 15 of 79



--------------------------------------------------------------------------------

1.03 In the event Landlord has not paid (i) Tenant any portion of the Tenant
Improvement Allowance or (ii) Tenant’s Broker the commission due to it in
accordance with Section 26 of this Lease, within seventy five (75) days of when
such payment is due, Tenant shall have the right to offset against the next
monthly installment, or installments, if necessary, of Minimum Monthly Rent, the
unpaid or unfunded amount, together with interest at eight percent (8%) per
annum, until such amount is set off in full. Tenant will then be responsible to
pay itself or the third party, including the broker, the amount set off, and
Landlord shall indemnify and hold Tenant harmless for any such offset pursuant
to this Section 1.03 and Landlord will have no claim against Tenant for unpaid
rent to the extent such has been used to fund the cost of the Tenant
Improvements or brokerage commission.

1.04 At all times during the Term, subject to periodic closure for repairs and
remodeling, Landlord shall provide a first class, full service sit down
cafeteria of at least 8,000 rentable square feet in the Building from 7:00 a.m.
through 2:00 p.m., Monday through Friday (the “Cafeteria Hours”). The Cafeteria
shall be available for all tenants in the Complex and shall be operated by a
reputable Cafeteria operator (of the kind and quality of Aramark or a similar
institutional operator). Landlord shall provide Tenant with a reasonable
opportunity to discuss menu selection with the cafeteria operator. In
conjunction with the cafeteria, Landlord shall make available the outside area
adjacent to the Cafeteria for outdoor seating with appropriate furniture
provided by Landlord and, upon reasonable request from Tenant, if such outdoor
seating is insufficient, Landlord shall provide additional outdoor seating with
appropriate furniture. Upon notice of at least two (2) business days to
Landlord, provided there is no conflict with another Complex tenant’s use of the
cafeteria, Tenant shall have the right to use the cafeteria during non-meal
hours for company events and presentations at no additional cost. Tenant shall
also have the right to extend the Cafeteria Hours (the “Extended Cafeteria
Hours”) for the exclusive use by Tenant by (a) paying the actual, documented
costs associated with the Extended Cafeteria Hours as Additional Rent or
(b) contracting directly with the cafeteria operator for the Extended Cafeteria
Hours and paying any associated costs directly. The foregoing notwithstanding,
if additional tenants desire to use the Cafeteria during the Extended Cafeteria
Hours, other than the use of any vending machines which may be located within
the Cafeteria, then all such costs shall be included in Operating Expenses and
paid on a pro rata basis by all tenants of the Complex utilizing the Cafeteria
during the Extended Cafeteria Hours. Landlord, Tenant and the Cafeteria operator
shall cooperate to establish a policy for monitoring use of the Cafeteria during
Extended Cafeteria Hours to ensure all associated costs are included in
Operating Expenses if appropriate. Tenant acknowledges that Landlord currently
has an exclusive contract with Compass Group North America for the provision of
Cafeteria and vending services to the Complex and, so long as such contract is
in effect, Tenant shall contract with Compass Group North America for the
provision and servicing of any vending machines within the Premises. Landlord’s
contract with Compass Group North America for services to the Complex expires on
October 31, 2014, and Landlord will consult with Tenant before Landlord extends,
renews or terminates such contract. Upon the expiration of such contract,
Landlord shall ensure that any future contracts do not restrict Tenant’s
selection of a vendor for the provision and servicing of vending machines within
the Premises.

1.05 At all times during the Term, Landlord shall make available within the
Complex a

 

Page 16 of 79



--------------------------------------------------------------------------------

Fitness Center for use by all tenants of the Complex and their employees. The
Fitness Center size shall be no smaller than 1,500 rentable square feet. The
Fitness Center shall be equipped with fully functioning machinery and weights
(which shall be replaced as appropriate from time to time in order to ensure
that the Fitness Center is, at all times, equipped with state of the art
equipment) and shall otherwise be maintained in a first class manner. The
Fitness Center shall include men’s and women’s locker rooms and shower
facilities. The costs of operating the Fitness Center shall be included in the
Building’s Operating Expenses; provided, however, that Landlord shall not make a
profit from the operation of the Fitness Center, and neither Tenant nor Tenant’s
employees shall be required to pay any fees for the use of the Fitness Center.
The Fitness Center shall be subject to such reasonable rules and regulations as
Landlord shall designate from time to time, taking into account insurance,
liability and safety concerns. Landlord will provide Tenant with the opportunity
to have reasonable input into the types of equipment, programs and supervision
installed in or made available within the Fitness Center. Anything to the
contrary contained herein notwithstanding, Tenant shall be entitled to use
additional space within the Premises as a Fitness Center and for related uses.

1.06 Tenant shall have the right to use up to 88% of the roof area of the
Building, immediately above the third floor of Tenant’s Premises (“Rooftop
Rights”), and Landlord shall provide Tenant reasonable access to run the
necessary cable and piping for Tenant’s Rooftop Rights. Tenant acknowledges that
the Cafeteria and the Fitness Center, which are physically located within the
same Building, shall have access to the remaining 12% of the roof area. The
Rooftop Rights shall be at no additional cost to Tenant. Tenant shall be
responsible for restoring the area used in connection with its Rooftop Rights to
its original condition prior to the expiration or earlier termination of the
Lease Term. The Rooftop Rights and any activities related thereto, including but
not limited to the installation methodology and weight and size of cable, piping
and other equipment, and the specific activities of Tenant, will be subject to
Landlord’s approval, which shall not be unreasonably withheld, conditioned or
delayed, and any required Township approval. The Rooftop Rights shall be solely
for Tenant’s personal use for its business, not for resale or profit, and
Tenant’s Rooftop Rights may not be assigned or subleased to any third party
except in connection with a permitted assignment of the Lease or sublease of all
or a portion of the Premises. Landlord shall ensure the roof is in good
condition at the time of the Lease Commencement Date and Landlord shall make any
modifications, repairs or maintenance recommended by its engineer at Landlord’s
sole cost and expense prior to the Commencement Date.

2. TERM; RENEWAL.

2.01 (a) The term of this Lease (the “Term”) shall commence on the Commencement
Date and terminate on the Initial Expiration Date (the “Initial Expiration
Date”). Notwithstanding the Commencement Date, the contractual obligations
created by this Lease shall come into full force and effect on its Effective
Date.

(b) [This alternative shall apply if Tenant opts to perform its own Tenant
Improvements] The “Commencement Date” shall be August 1, 2010. Notwithstanding
the foregoing, in the event that Tenant Improvements are not Substantially
Complete on or before the Commencement Date due to a delay caused by any acts or
omissions in the reasonable control of Landlord (a “Landlord Delay”), then the
Rent Commencement Date shall be extended by one day for each day of the first 30
days attributable to such Landlord Delay and, thereafter, the Rent

 

Page 17 of 79



--------------------------------------------------------------------------------

Commencement Date shall be extended by two days for each day attributable to
such Landlord Delay. The Tenant Improvements shall be considered “Substantially
Complete” when Tenant’s Architect certifies that all of Tenant Improvements are
substantially complete in accordance with the Final Plans except for minor
finishing work, decoration or adjustment which do not substantially interfere
with Tenant’s occupancy or Tenant’s ability to complete any improvements to the
Premises to be made by Tenant (“Punchlist Items”). Upon Substantial Completion
of the Tenant Improvements, the parties shall execute an instrument,
substantially similar to the form attached hereto as Exhibit “C”, formally
establishing the Commencement Date, Rent Commencement Date and Expiration Date
of this Lease, as well as the acceptance of the Premises by Tenant (“Lease Term
Certification”).

(b) [This alternative shall apply if Tenant opts for Landlord to perform the
Tenant Improvements] The “Commencement Date” shall be the earlier of (i) the
date Tenant commences operation of its business in the Premises or (ii) the date
that is six (6) weeks after the date the Tenant Improvements are Substantially
Complete and all approvals necessary for Tenant’s occupancy of the Premises have
been given by all applicable governmental and regulatory authorities, but in no
event earlier than August 1, 2010. When Landlord believes the Tenant
Improvements are Substantially Complete, Landlord shall provide Tenant with not
less than five (5) days’ prior written notice to schedule a walk through of the
Premises with Tenant for the purpose of identifying all minor finishing work,
decoration or items which can be adjusted without substantially interfering with
Tenant’s occupancy or Tenant’s ability to complete any improvements to the
Premises to be made by Tenant (“Punchlist Items”). The Tenant Improvements shall
be considered “Substantially Complete” when Tenant’s Architect certifies that
Landlord has performed or completed substantially all of the Tenant Improvements
in accordance with the Final Plans except for the Punchlist Items, and all work
necessary for a certificate of occupancy or similar permit or approval, other
than furnishing the Premises, is complete. Landlord shall work diligently to
ensure (i) the Tenant Improvements for the first floor data center are
Substantially Complete on or before May 3, 2010, (ii) the Tenant Improvements
for the remainder of the first floor and the second floor are Substantially
Complete on or before May 28, 2010, (iii) the Tenant Improvements for the third
floor are Substantially Complete on or before June 25, 2010, and (iv) the Tenant
Improvements pursuant to the Redesign Plan are Substantially Complete on or
before August 1, 2010 (each a “Scheduled Completion Date” and collectively the
“Scheduled Completion Dates,” and each of the foregoing phases is referred to as
a “Tenant Improvement Phase”). Landlord shall use best efforts to complete all
Punchlist Items within thirty (30) days after Substantial Completion of the
applicable Tenant Improvement Phase or, if such completion is not feasible for
any reason not within the reasonable control of Landlord, as soon as conditions
permit, and Tenant shall afford Landlord access to the Premises for such purpose
pursuant to the terms of this Lease, provided that Landlord does not interfere
with Tenant’s use or occupancy of the Premises. Landlord shall obtain a
certificate of occupancy or similar permit or approval issued by the applicable
governmental authorities authorizing the lawful use of the Premises for their
intended purpose by Tenant. Landlord shall coordinate with the Township to
obtain such certificate of occupancy or similar permit or approval as soon as is
commercially reasonable following the date Tenant completes the furnishing of
the Premises. Notwithstanding the foregoing, in the event that (i) the specified
Tenant Improvements are not Substantially Complete on or before the applicable
Scheduled Completion Date due to Tenant’s refusal, upon Landlord’s request, to
modify the Final Plans to address long lead time items which cannot be delivered
in a timely manner (i.e., if Tenant specifies a specialty item

 

Page 18 of 79



--------------------------------------------------------------------------------

which has a delivery date that does not comply with the Project Schedule and
Tenant is unwilling to change such item for a comparable item which will so
comply), or (ii) Tenant’s failure to respond in a reasonable time to a written
notice from Landlord indicating that Tenant’s act or omission will cause a delay
in completion of the Tenant Improvements, or (iii) the Final Plans are not
completed by Tenant’s Design Consultants to meet the Township’s requirements and
approvals such that Landlord shall not receive a building permit from the
Township by December 29, 2009 (provided that a building permit for the Redesign
Plans need not have been obtained until February 1, 2010) (each, a “Tenant
Delay”), then for purposes of calculating the Rent Commencement Date, the
Commencement Date shall be deemed to be the date the Commencement Date would
have occurred but for the Tenant Delay. In the event of a Tenant Delay, Landlord
shall continue construction on all portions of the Tenant Improvements not
directly affected by such Tenant Delay. Upon Substantial Completion of the
Tenant Improvements, the parties shall execute an instrument, substantially
similar to the form attached hereto as Exhibit “C”, formally establishing the
Commencement Date, Rent Commencement Date and Expiration Date of this Lease, as
well as the acceptance of the Premises by Tenant (“Lease Term Certification”).

(c) [This Section 2.01(c) shall be applicable only if Tenant opts for Landlord
to perform the Tenant Improvements] The outside dates for Substantial Completion
of each of the Tenant Improvement Phases are (i) June 3, 2010 for the Tenant
Improvements for the first floor data center, (ii) June 28, 2010 for the Tenant
Improvements for the remainder of the first floor and the second floor,
(iii) July 25, 2010 for the Tenant Improvements for the third floor, and
(iv) November 1, 2010 for the Tenant Improvements pursuant to the Redesign Plans
(each, an “Outside Date” and collectively, the “Outside Dates”). If the Tenant
Improvement Phases are not Substantially Complete on or before any applicable
Outside Date (as such Outside Dates may be extended for Tenant Delays or Force
Majeure as hereinafter provided) and if either of the following conditions
occur: 1) Tenant is unable to extend the terms of its existing leases at 300
Welsh Road, Horsham, Pennsylvania and 550 Blair Mill Road, Horsham, Pennsylvania
to, but not beyond, May 1, 2011 (the “Existing Leases”) in each case on the same
terms as existed immediately prior to the natural expiration of such leases
(represented by Tenant to be October 1, 2010 in the case of 300 Welsh and
March 31, 2011 in the case of 550 Blair Mill), or 2) if at any time Landlord
agrees in writing that the Tenant Improvements cannot feasibly be completed by
May 1, 2011 (as extended by the period of any Tenant Delay or Force Majeure
Events) or if the Tenant Improvements are not actually completed by May 1, 2011
(as extended by the period of any Tenant Delay or Force Majeure Events); then if
either of the conditions set forth in Clauses 1 or 2 occur, Tenant shall have
the right to terminate this Lease by delivering prior written notice to Landlord
(“Tenant’s Termination Notice”), such notice to be delivered: a) in the case of
failure under Clause 1 above, within thirty (30) days after failure to achieve
the applicable Outside Date (as extended by the period of any Tenant Delay or
Force Majeure Event); or b) in the case of Clause 2 above, not later than
May 31, 2011 (as extended by the period of any Tenant Delay or Force Majeure
Event); provided, however, that if and to the extent the failure to achieve
Substantial Completion by any Outside Date is attributable to a Tenant Delay or
an act of God, industry-wide labor strike or other cause beyond the reasonable
control of Landlord (a “Force Majeure Event”), then the applicable Outside Date
shall be extended by one day for each day attributable to such Tenant Delay or
Force Majeure Event, but then only to the extent actually caused by such Tenant
Delay or such Force Majeure Event; provided, further, however, that in no event
shall any one or more Force Majeure Events serve to extend the Outside Dates
more than fifty (50) days in the aggregate (and in no event more than fifty

 

Page 19 of 79



--------------------------------------------------------------------------------

(50) days beyond the applicable Outside Date for Substantial Completion of the
Tenant Improvements). For purposes of this Lease, in the event Landlord is
claiming a Tenant Delay or Force Majeure which will extend the time for its
performance it must notify Tenant in writing of such event within five (5) days
after the occurrence thereof, which notice shall identify the nature of the
delay and likely impact on Outside Dates. Failure to timely notify Tenant shall
constitute a waiver of any claimed delay. Landlord shall use good faith efforts
to try and mitigate the impact of any delay. Notwithstanding the foregoing, if
following Tenant’s delivery of a Termination Notice, the applicable Tenant
Improvements are Substantially Completed by Landlord prior to the expiration of
the thirty (30) day period following delivery of such Tenant’s Termination
Notice, then, in such event, Tenant’s Termination Notice with respect to such
specific failure shall be null and void and of no effect, as if Tenant had not
delivered Tenant’s Termination Notice. In addition to the foregoing termination
right, if the Tenant Improvement Phases are not Substantially Complete on or
before thirty (30) days following the applicable Outside Date or Outside Dates
(as extended by any Tenant Delay or Force Majeure Events) and Tenant has not
delivered a Tenant Termination Notice, Tenant shall have the right to delay the
Commencement Date to May 1, 2011 or, if the Substantial Completion for the last
of the Tenant Improvements is later than May 1, 2011 (as extended by the period
of any Tenant Delay or Force Majeure Events), the actual date of Substantial
Completion for the last of the Tenant Improvements (the “Delayed Commencement
Date”) by delivering a written notice to Landlord (“Delay Option Notice”) within
thirty (30) days after completion of the thirty (30) day period following the
applicable failed Outside Date or date of Substantial Completion for the last of
the Tenant Improvements, if applicable, and, in such case, Landlord shall have
the option to pay the Existing Lease Additional Liability (hereinafter defined),
if any, and, if Landlord opts to pay the Existing Lease Additional Liability,
the Rent Commencement Date shall be March 1, 2012, subject to adjustment as set
forth herein. As soon as possible after delivering its Delay Option Notice,
Tenant shall deliver to Landlord the Existing Leases and all relevant related
documentation; within fifteen (15) days of receiving the last of all such
documentation, Landlord shall notify Tenant in writing whether Landlord chooses
to pay the Existing Lease Additional Liability. If Landlord fails to notify
Tenant of their decision within the fifteen (15) day notice period, then it will
be deemed that Landlord has elected not to pay Existing Lease Additional
Liability. If Landlord chooses not to pay the Existing Lease Additional
Liability (or is deemed to have chosen not to pay the Existing Lease Additional
Liability), Tenant shall have the option to terminate the Lease by providing
written notice of such termination to Landlord within fifteen (15) days of its
receipt of Landlord’s refusal or deemed refusal to pay the Existing Lease
Additional Liability. If Tenant fails to notify Landlord of their decision
within the fifteen (15) day notice period, then it will be deemed that Tenant
has elected not to terminate the Lease.

In the case of Clause 1 of this Section 2.01(c), the condition set forth in such
clause shall not be deemed to have occurred, and Tenant shall therefore not have
the right to terminate this Lease, if both (A) the only change during the
negotiated extension terms of the Existing Leases is that the rent on either
location has increased or that either rent is payable beyond May 1, 2011 (such
increases rent or rent payable beyond May 1, 2011 defined as “Existing Lease
Additional Liability”) and (B) Landlord agrees in writing to pay all of the
Existing Lease Additional Liability. Tenant shall include Landlord in the
negotiations with the landlords in connection with the Existing Leases and if
Landlord expresses a willingness to pay the Existing Lease Additional Liability
then Tenant shall provide Landlord with all pertinent documents as they relate
to Tenant’s existing leases, extension terms and holdover. If Landlord agrees to
pay Existing Lease Additional Liability, then Landlord shall have final approval
of extension terms or holdover option and Tenant shall make best efforts to
minimize any increase in costs associated with extension terms or holdover.

 

Page 20 of 79



--------------------------------------------------------------------------------

2.02 Tenant shall have the option to extend the Initial Term for two
(2) separate, consecutive renewal periods totaling an aggregate of ten
(10) years (each, a “Renewal Option”), under and subject to the following terms
and conditions:

(a) The first renewal term (the “First Renewal Term”) shall be for a period of
either three (3), four (4), five (5), six (6) or seven (7) years, at Tenant’s
option, commencing on the day immediately following the Initial Expiration Date,
and expiring at midnight on the day immediately preceding the third (3rd),
fourth (4th), fifth (5th), sixth (6th) or seventh (7th) anniversary thereof, as
the case may be (“First Renewal Expiration”). The second renewal term (the
“Second Renewal Term”) shall be for a period of ten (10) years less the number
of years of the First Renewal Term, commencing on the day immediately following
the First Renewal Expiration, and expiring at midnight on the day immediately
preceding the third (3rd ), fourth (4th), fifth (5th), sixth (6th) or seventh
(7th) anniversary thereof, as the case may be. The First Renewal Term and the
Second Renewal Term are collectively referred to as the “Renewal Terms” (and
each a “Renewal Term”). If Tenant fails to exercise any Renewal Option, all
subsequent Renewal Options shall be null and void and of no further force and
effect.

(b) Tenant must exercise each Renewal Option, if at all, by written notice to
Landlord delivered at least three hundred sixty five (365) days prior to the
expiration date of the then current Term of this Lease, time being of the
essence.

(c) As a condition to Tenant’s exercise of each Renewal Option at the time
Tenant delivers to Landlord its notice of election to exercise the applicable
Renewal Option, there shall be no continuing Event of Default that remains
uncured.

(d) Each Renewal Term shall be on the same terms and conditions contained in
this Lease, except that (i) the Minimum Rent shall be ninety five percent
(95%) of the Fair Market Rental Rate (as hereinafter defined) for the Premises,
(ii) Tenant shall either (1) be granted a concession package for new comparable
leases (including tenant improvement allowance, free rent build-out period and
other concessions then given in the Fort Washington, Pennsylvania market) or
(2) receive a rent reduction equal to the payment necessary to amortize the
value of such concessions at eight percent (8%) over the Renewal Term, (iii) the
Base Year shall be revised to be the first full calendar year of each Renewal
Term, and (iv) Tenant may reduce the total space of the Premises to no less than
70,000 rentable square feet when exercising such Renewal Option, so long as the
space surrendered to Landlord is contiguous on one floor and leasable as a
distinct space.

(e) Except for the specific Renewal Options set forth above, there shall be no
further privilege of renewal.

(f) As used herein, the “Fair Market Rental Rate” shall mean the per square foot
base rental rate, including annual escalations, then being charged by Landlord
in new leases for comparable space in the Building or the Complex or, if no
comparable space exists in the

 

Page 21 of 79



--------------------------------------------------------------------------------

Building or the Complex, then being charged in new leases by landlords for
comparable space in Class “A” office buildings in the Fort Washington,
Pennsylvania market, for leases commencing on or about the commencement of the
applicable Renewal Term, taking into consideration the use, location and floor
level of the applicable building, leasehold improvements provided, the term of
the lease under consideration, the extent of services provided thereunder,
market concessions such as rent abatement and rent credit, resetting of the Base
Year for Operating Expenses and other adjustments to the base rental, and any
other relevant term or condition in making such evaluation. Landlord shall
determine the Fair Market Rental Rate using its good faith judgment and shall
provide written notice of such rate within fifteen (15) business days after
Tenant’s exercise notice pursuant to this Section.

(g) Within twenty (20) days after receipt of Landlord’s notice, Tenant shall
advise Landlord that (a) it accepts Landlord’s determination of the Fair Market
Rental Rate, or (b) it rejects Landlord’s determination of the Fair Market
Rental Rate. If Tenant fails to advise Landlord within said twenty (20) day
period, Tenant shall be deemed to have rejected the Fair Market Rental Rate
determined by Landlord on the twentieth day (the “Deemed Rejected Date”). If
Tenant rejects or is deemed to have rejected Landlord’s determination of the
Fair Market Rental Rate, Tenant shall, at its cost and expense, engage the
services of an independent real estate appraiser, having an MAI designation,
with knowledge and experience of rental values of similar properties in the area
to perform an appraisal to determine the Fair Market Rental Rate of the Premises
for the Renewal Term. Such appraiser shall render his or her appraisal report to
Landlord and Tenant not later than thirty (30) days after the date of Tenant’s
notice to Landlord rejecting Landlord’s determination of the Fair Market Rental
Rate of the Premises or after the Deemed Rejected Date, as the case may be. If
the Fair Market Rental Rate determined by the appraiser shall not be acceptable
to Landlord, Landlord shall have the right, at its cost and expense, to engage
the services of an appraiser, having similar qualifications as those set forth
above, to determine the Fair Market Rental Rate of the Premises for the Renewal
Term. Such appraiser selected by Landlord shall render his or her appraisal
report to Landlord and Tenant not later than thirty (30) days after the date
Landlord receives the appraisal report prepared by the appraiser selected by
Tenant. In the event that Landlord’s appraiser shall determine a Fair Market
Rental Rate which shall not differ by more than ten (10%) percent from the Fair
Market Rental Rate determined by Tenant’s appraiser, the Fair Market Rental Rate
of the Premises shall be deemed to be the Fair Market Rental Rate determined by
Tenant’s appraiser. If Landlord’s appraiser shall determine a Fair Market Rental
Rate which shall differ more than ten (10%) percent from the Fair Market Rental
Rate determined by Tenant’s appraiser, then the two appraisers shall select a
third appraiser (independent of the first two appraisers and of the Brokers),
having similar qualifications as those set forth above, and Landlord and Tenant
shall engage the services of such third appraiser to perform an appraisal to
determine the Fair Market Rental Rate of the Premises, with Landlord and Tenant
each to pay one-half of the cost of such third appraiser. The appraiser for
Landlord and the appraiser for Tenant shall select such third appraiser within
ten (10) days after Landlord notifies Tenant that such third appraiser is
required. Such third appraiser shall be instructed to render an appraisal report
to Landlord and Tenant not later than thirty days (30) after the date of his or
her engagement. The Fair Market Rental Rate of the Premises for the Renewal Term
shall be the Fair Market Rental Rate determination of the appraiser selected by
Landlord or Tenant whose determination is closer to the determination of the
third appraiser. The Fair Market Rental Rate of the Premises, as agreed upon by
the parties or as determined as hereinabove provided, shall be final and binding
upon both Landlord and Tenant.

 

Page 22 of 79



--------------------------------------------------------------------------------

3. SECURITY DEPOSIT.

3.01 Tenant has deposited with Landlord, upon the signing of this Lease by
Tenant, the Security Deposit to be retained by Landlord as security for the
faithful performance and observance by Tenant of the covenants and conditions of
this Lease. The Security Deposit will be an amount equal to twenty percent
(20%) of the Tenant Improvement Allowance which will be reduced to two
(2) months’ rent upon the first anniversary of the Rent Commencement Date.
Landlord will refund the difference to Tenant on the first anniversary of the
Rent Commencement Date; provided however, if such amount has not been refunded
to Tenant by the date which is thirty (30) days next following the first
anniversary of the Rent Commencement Date, then Tenant may deduct such refund
(together with interest at the rate of eight (8%) percent per annum) from the
payments of Minimum Monthly Rent and Additional Rent next becoming due under
this Lease until the refund, with interest, shall be recovered. Upon the
occurrence and during the continuance of an Event of Default and after notice
and an opportunity to cure, Landlord may use, apply or retain the whole or any
part of the Security Deposit to the extent required (a) for the payment of any
Minimum Monthly Rent, Additional Rent (as such terms are hereinafter defined)
and any other charges as to which Tenant is in default, or (b) on account of any
sum which Landlord may expend or may be required to expend by reason of Tenant’s
default in respect of any of the covenants or conditions of this Lease. Should
Landlord use, apply or retain the whole or any part of the Security Deposit,
pursuant to the provisions of this Section 3.01, Tenant has the obligation to
replenish that portion of the Security Deposit which has been expended within
ten (10) days of notice by Landlord of same. Provided no Event of Default has
occurred and is continuing, the Security Deposit shall be returned to Tenant
within thirty (30) days after Expiration Date and after surrender of the entire
Premises to Landlord.

3.02 In the event of a sale of Landlord’s interest in the Building to a bona
fide purchaser who shall, in writing, assume the obligations of Landlord under
this Lease, Landlord shall have the right to transfer the Security Deposit to
such purchaser and Landlord shall thereupon be released by Tenant from all
liability for the return of such Security Deposit, and Tenant agrees to look
solely to the new Landlord for the return thereof.

4. USE OF PREMISES.

4.01 The Premises shall be occupied and used for the Permitted Use, and for no
other purpose.

4.02 Tenant shall not (a) do or permit anything to be done in or about the
Premises which will unreasonably obstruct or interfere with the rights of other
tenants or occupants of the Building, (b) injure or unreasonably disturb them,
or (c) allow the Premises to be used for any use other than the Permitted Use.

4.03 Tenant shall not do, permit or suffer in, on, or about the Premises the
sale of any alcoholic liquor without the written consent of Landlord first
obtained.

 

Page 23 of 79



--------------------------------------------------------------------------------

4.04 Tenant shall comply with all governmental laws, ordinances and regulations
applicable to the use of the Premises and its occupancy and shall promptly
comply with all governmental orders and directions for the correction,
prevention and abatement of any violations in or upon the Premises that are
particular to Tenant’s manner or method of use as opposed to office uses
generally, all at Tenant’s sole expense. Nothing herein shall require that
Tenant be responsible for curing any violations existing as of the Commencement
Date, all of which shall be resolved by Landlord at its sole cost and expense,
unless such violations were caused by the work performed by Tenant in connection
with the Tenant Improvements or attributable to the Final Plans.

4.05 Tenant shall not (a) do or permit anything to be done on or about the
Premises, or (b) bring or keep anything into the Premises, which will in any way
increase the rate, or invalidate or prevent the procuring of any insurance
protecting against (x) loss or damage to the Building or any of its contents by
fire or other casualty or (y) liability for damage to property or injury to
persons in or about the Building or any part thereof.

5. MINIMUM RENT; ADDITIONAL RENT.

5.01 Minimum Rent.

Subject to adjustments described in this Section 5, commencing on the Rent
Commencement Date, Tenant shall pay the Minimum Rent, in advance, in equal
monthly installments (the “Minimum Monthly Rent”) , on the first day of each
calendar month during the Term. If the Rent Commencement Date shall fall on a
day other than the first day of a calendar month, the Minimum Monthly Rent shall
be apportioned pro-rata on a per diem basis for the period between the Rent
Commencement Date and the first day of the following calendar month; such
apportioned sum shall be paid on the Rent Commencement Date. Notwithstanding the
foregoing, Tenant shall be liable for the payment of all Tenant Electric (as
defined below), for all months of the Term, commencing on the Commencement Date.
Rent shall be paid to Landlord at the Payment Address, or to such other party
and such other place as Landlord may designate in writing.

5.02 Electricity.

(a) Tenant shall pay and be responsible for, as additional rent (“Additional
Rent” and, collectively with the Minimum Rent, the “Rent”) hereunder, all
electricity consumed within Tenant’s Premises (the “Premises Electric”), and
Tenant’s Complex Common Proportionate Share of the Complex Common Electric
(together, the Premises Electric and Tenant’s Complex Common Proportionate Share
of the Complex Common Electric, being the “Tenant Electric”) which is the cost
of all electricity and gas consumed in the Premises, as well as Tenant’s share
of the electric and gas attributable to the Complex Common Areas, as defined in
the Basic Lease Provisions as follows:

(i) The usable area of the Premises shall be separately metered for electricity.
Tenant Electric shall be equal to the cost of electricity for the Premises as
determined by such meters and Tenant’s Complex Common Proportionate Share of the
electric servicing the Complex Common Areas, which are the Cafeteria, the
central/core area connecting the three

 

Page 24 of 79



--------------------------------------------------------------------------------

buildings of the Complex internally (the “HUB”), exterior garage, parking, and
drive areas, lit monument signs servicing the Complex, the on-site Complex
management office, and the fitness center. All electricity and gas costs shall
be charged to Tenant at Landlord’s actual costs with no mark up, billing fee,
service fee or other sum payable to Landlord or any third party.

(ii) Subject to the provisions of this Section 5.02, Tenant Electric shall be
calculated monthly by Landlord and is payable within thirty (30) days of
invoicing.

(b) Notwithstanding the foregoing, Landlord may, at its option, from time to
time, but no more frequently than once every twelve (12) months, estimate the
monthly cost for Tenant Electric, and bill Tenant for such estimated monthly
amount. All such estimated amounts shall be paid together with the monthly
payment of Minimum Monthly Rent, and Landlord shall annually, on or before
March 1, deliver to Tenant a statement indicating the actual amount of Tenant
Electric. If such statement reveals that any additional payments are due to
Landlord on account of Tenant Electric for that period, Tenant shall pay such
deficiency to Landlord at that time without further demand. If the statement
reveals that Tenant has overpaid Tenant Electric for such period, Landlord shall
credit such overpayment against the current monthly Minimum Monthly Rent and/or
the current monthly estimate of Tenant Electric payment then due or refund such
amount promptly if at the end of the Term.

(c) Although Minimum Rent is not due for the first ten (10) months following the
Commencement Date, Tenant’s obligations to pay the cost of all Tenant Electric
shall commence on the Commencement Date.

5.03 Operating Expenses.

(a) Commencing on the first day of the calendar year following the Base Year,
but in no event prior to the Commencement Date, Tenant shall also pay to
Landlord as Additional Rent hereunder (i) Tenant’s Proportionate Share of any
increase incurred by Landlord in the cost of operating and maintaining the
Building (which for this application excludes the costs applicable to the
Cafeteria and the Fitness Center) and (ii) Tenant’s Complex Common Proportionate
Share of any increase incurred by Landlord in the cost of operating and
maintaining the Complex Common Areas (the “Operating Expenses”), during any
calendar year, or part of such calendar year in which this Lease is in effect,
which exceeds such costs incurred for the Base Year (“Expense Share”). Tenant
shall not be entitled to an Additional Rent credit if Operating Expenses during
any calendar year, or part of such calendar year in which this Lease is in
effect, are less than such costs incurred for the calendar Base Year. The Base
Year Operating Expenses shall include all categories of line item expenditures
reasonably anticipated to be incurred in the Base Year, and Landlord may not
defer any such expenses beyond the Base Year if such deferment would
artificially reduce the Base Year Operating Expenses below a typical year’s
expenses for all anticipated services. Landlord shall not recover more than the
actual Operating Expenses paid by Landlord in connection with the operation of
the Building or the Complex for any year and Landlord shall not make a profit
from the collection of Operating Expenses from the tenants in the Complex. Any
repair and maintenance costs included in Operating Expenses shall be
consistently applied to all tenants in the Complex throughout the Term (i.e. if
Tenant is billed separately for any item of maintenance and repair, Landlord
shall charge all other tenants in the Complex separately for such work and may
not include the same in Operating Expenses).

 

Page 25 of 79



--------------------------------------------------------------------------------

(b) Operating Expenses shall include, without limitation, (i) real estate taxes
and similar taxes or assessments in lieu thereof (“Real Estate Tax Expenses”);
(ii) water and sewer rents, taxes and charges against the Building; (iii) public
and private assessments, levies or charges; (iv) the cost of heat, light, power,
elevator service, utility taxes, fuel, labor (including, without limitation,
salaries, wages and all fringe benefits made to or on behalf of any and all
employees or agents of Landlord performing on site services rendered in
connection with the operation, repair, maintenance, protection and management of
the Building, and the Building’s share of expenses for the Complex Common Areas,
all of which expenses shall not exceed the market rate for such services for
other comparable office buildings in the area of the Building); permits,
supplies, parts, tools, equipment, insurance, management fees, maintenance and
service contracts with independent contractors; (v) capital improvements and
major repairs/replacements made for the purpose of reducing energy costs, but
only to the extent of actual savings; and (vi) all other items properly
constituting direct operating costs according to generally accepted accounting
principles consistently applied (hereafter “GAAP”), as determined by an
independent certified public accountant, whether similar or dissimilar to the
foregoing. All utility costs included in Operating Expenses shall be charged to
Tenant at Landlord’s actual costs with no mark up, billing fee, service fee or
other sum payable to Landlord and any cost or expense of the nature included in
Operating Expenses shall be included no more than once.

(c) Operating Expenses shall not include capital expenditures (unless such
capital expenditure actually results in energy savings and then only to the
extent of savings); depreciation or amortization or interest paid on any
mortgage, or ground rents paid under land leases; any costs incurred in the
ownership of the Building or Complex, as opposed to the operation and
maintenance of the Building or Complex, including income taxes, excess profit
taxes, franchise taxes, capital stock taxes or similar taxes on Landlord’s
business; commissions payable to leasing brokers, Tenant Electric pursuant to
Section 5.02, and electric costs directly metered to or paid by other tenants;
items or services provided to individual tenants, not offered or available to
other tenants of the Building; wages, salaries or other compensation paid to
employees above the level of Senior Property Manager or executive personnel of
Landlord or Management Company; leasing commissions, finder’s fees and all other
leasing expenses incurred in procuring tenants in the Building or the Complex;
preparation of income tax returns; corporation, partnership or other business
form organizational expenses; filing fees; general corporate overhead, general
administrative expenses, or other such expenses; any costs incurred in removal,
cleaning, abatement or remediation of any environmental hazard or condition in
violation of any environmental law (except to the extent caused directly by
Tenant); the cost of correcting code violations existing as of the Commencement
Date; legal fees for the negotiation or enforcement of leases; expenses in
connection with services or other benefits of a type which are not Building
standard but which are provided to another tenant or occupant; any items to the
extent such items are required to be reimbursed to Landlord by Tenant (other
than through Tenant’s Additional Rent), or by other tenants or occupants of the
Building or by third parties; the cost of constructing tenant improvements or
installations for any tenant in the Building, including any relocation costs;
principal payments of any mortgage and other non-operating debts of Landlord,
brokerage commissions, origination fees, points, mortgage recording taxes, title
charges and other costs or fees incurred in connection with any financing or
refinancing of the Building or the securing or defense of Landlord’s title to
the

 

Page 26 of 79



--------------------------------------------------------------------------------

Building; advertising and promotional expenses, including brochures with respect
to the Building; cost of repairs or replacements occasioned by fire, windstorm
or other casualty, the costs of which are covered by insurance maintained or
required to be maintained by Landlord under this Lease or reimbursed by
governmental authorities in eminent domain or reimbursed by third parties (other
than through Operating Expenses); overhead and profit increment paid to
subsidiaries or affiliates of Landlord for services on or to the Building, to
the extent that the costs of such services exceed market-based costs for such
services rendered by unaffiliated persons or entities of similar skill,
competence and experience; penalties, fines, legal expenses, or late payment
interest incurred by Landlord due to violation by Landlord, or Landlord’s
agents, contractors or employees, of either the payment terms and conditions of
any lease or service contract covering space in the Building or Landlord’s
obligations as owner of the Building (such as late payment penalties and
interest on real estate taxes, late payment of utility bills) provided that
Tenant has remitted when due, its share of such invoices; any compensation paid
to clerks, attendants or other persons in any commercial concession operated by
Landlord in the Building from which Landlord receives any form of income
whatsoever, whether or not Landlord actually makes a profit from such
concession; costs incurred in connection with correcting latent defects in the
Building, or in repairing or replacing Building equipment, where such repair or
replacement results from original defects in design, manufacture or installation
rather than from ordinary wear and tear or use; rentals and other related
expenses incurred in leasing air conditioning systems, elevators or other
equipment ordinarily considered to be of a capital nature other than equipment
used in providing janitorial services and not affixed to the Building;
structural repairs to the foundations, walls or roof of the Building; or lease
concessions, including rental abatements and construction allowances granted to
other tenants.

(d) Operating Expenses (other than Real Estate Tax Expenses addressed in
Section 5.03(e)) for each year including the Base Year shall be determined as if
the Building and the Complex, where appropriate, had been fully occupied and
Landlord had been supplying services to 100% of the rentable square footage of
the Building and the Complex. The extrapolation of Operating Expenses shall be
performed by appropriately adjusting allocation of Operating Expenses as
impacted by changes in the occupancy of the Building and the Complex (as
applicable); provided, however, such adjustment shall not result in Landlord
collecting sums in excess of the actual cost of Operating Expenses.

(e) Real Estate Tax Expenses for each year including the Base Year shall be
determined as if the Building and the Complex had been at least 95% occupied and
Landlord had been supplying services to at least 95% of the rentable square
footage of the Building and the Complex or the first full calendar year that the
Building and the Complex are assessed as a fully occupied and fully assessed
Building and the Complex. The extrapolation of Real Estate Tax Expenses shall be
performed by appropriately adjusting allocation of Real Estate Tax Expenses as
impacted by changes in the occupancy of the Building and the Complex (as
applicable); provided, however, such adjustment shall not result in Landlord
collecting sums in excess of the actual cost of the Real Estate Tax Expenses.

(f) If this Lease expires or terminates other than at the end of a calendar
year, the Expense Share under this Section 5.03 for the year during which the
Lease expires or terminates shall be pro-rated and shall be paid on demand
notwithstanding the expiration or termination of this Lease before the demand is
made for such Expense Share.

 

Page 27 of 79



--------------------------------------------------------------------------------

(h) Landlord shall furnish to Tenant on or before December 31 of each calendar
year during the Term, a reasonable estimate of the Expense Share to become
payable by Tenant under this Section 5.03 for the next succeeding calendar year,
or in the absence of such reasonable estimate by December 31, Tenant shall
continue to remit the estimated monthly amount being paid in the then current
year, until the estimate is provided, but in no event more than one hundred and
twenty (120) days after the end of each calendar year, and bill Tenant for such
estimate in monthly installments. All such estimated amounts shall be paid
together with the monthly payment of Minimum Monthly Rent. Within one hundred
and twenty (120) days after the end of each calendar year of this Lease, and one
hundred and twenty (120) days after the expiration of this Lease, Landlord shall
deliver to Tenant a statement from Landlord of the actual amount of Expense
Share due Landlord under this Section 5.03 for the preceding calendar year (or,
if the notice is given after the expiration of the Lease, for the applicable
portion of the preceding calendar year and/or the then current calendar year, as
the case may be) (the “Expense Statement”). If such Expense Statement reveals
that any Expense Share is due Landlord, Tenant shall pay such deficiency to
Landlord at that time without further demand. If the statement reveals that
Tenant has overpaid the amount of Expense Share, Landlord shall credit such
overpayment against the next payment of Expense Share to come due (or if the
statement is delivered after the expiration of the Lease, and all sums due
Landlord under the Lease have been paid in full, Landlord shall refund such
overpayment to Tenant at that time).

(i) Upon seven (7) days prior written notice delivered to Landlord, Landlord
shall give Tenant the opportunity during normal business hours to engage an
auditor of Tenant’s choosing to audit Landlord’s books and records relating to
Operating Expenses for no more than the previous two (2) calendar years,
provided Tenant thereafter diligently and promptly completes such inspection,
and such inspection privilege shall not delay Tenant’s obligation to pay on
account all sums due pursuant to any Expense Statement. Tenant may not exercise
its right under this Section 5.03(i) more than once during any twelve (12) month
period. In the event that Tenant reasonably disputes an Expense Statement and
the dispute is not amicably resolved within thirty (30) days after Tenant’s
notice of dispute, and after Tenant has provided Landlord with an audit report
and all information reasonably requested by Landlord in connection with such
audit and specifically the disputed items, then either party may refer the
dispute to an independent certified public accounting firm mutually acceptable
to Landlord and Tenant, and the determination of such accounting firm shall be
final, binding and conclusive on Landlord and Tenant. The cost of such audit by
said accounting firm shall be paid as follows (i) Tenant shall pay the cost of
such audit if it is determined that Landlord’s original determination of the
actual Operating Expenses was correct, (ii) Tenant and Landlord shall share
equally the cost of such audit if it is determined that Landlord’s original
determination of the actual Operating Expenses was not in error by more than
four percent (4%); and (iii) Landlord shall pay the cost of such audit if it is
determined that Landlord’s original determination of the actual Operating
Expenses was in error by more than four percent (4%). Pending resolution of any
dispute, Tenant shall pay its Expense Share in accordance with the Expense
Statement furnished by Landlord.

(j) Tenant shall have the right from time to time to contest or appeal, at
Tenant’s sole cost and expense, the amount or validity, in whole or in part, of
any tax included in the Real Estate Tax Expenses, by appropriate proceedings
diligently conducted by Tenant in good faith, but

 

Page 28 of 79



--------------------------------------------------------------------------------

only after payment of the Real Estate Tax Expenses. Tenant shall notify Landlord
of Tenant’s intention to contest such tax prior to filing any applications,
affidavits or other documentation required in connection with such effort.
Landlord shall reasonably cooperate with Tenant (including signing applications
and the like, if so requested by Tenant).

5.04 Except as excluded pursuant to Section 5.03(c), if any law, ordinance or
regulation now or hereafter imposes a tax, assessment, levy or other charge (all
of which are hereinafter called “Impositions”) directly or indirectly on
Landlord with respect to (a) this Lease or the value thereof, (b) the use or
occupancy of the Premises by Tenant, or (c) the Minimum Monthly Rent, Additional
Rent or any other sums payable by Tenant under this Lease or upon this
transaction, Tenant agrees to pay Landlord, as Additional Rent hereunder and
upon demand, the amount of all such Impositions. If Tenant is prohibited by law
from paying such Impositions, Landlord shall have the right, at its election, to
terminate this Lease by written notice to Tenant; provided, however, Landlord
shall be required to provide to Tenant not less than twelve (12) months’ prior
written notice of such termination.

6. COVENANT TO PAY RENT AND ADDITIONAL RENT.

Except as otherwise set forth in this Lease, Tenant shall, without any demand
therefor, and without setoff, deduction or counterclaim, pay the Minimum Monthly
Rent, the Additional Rent and all other sums which may become due by Tenant
under this Lease, on the first of each month in advance, or at the times, at the
place and in the manner otherwise herein provided. All sums which may be due by
Tenant under this Lease shall be payable as Rent for all purposes, whether or
not they would otherwise be considered Rent. Without limiting the generality of
the foregoing, if Tenant shall be in default, after the expiration of applicable
notice and grace periods, in the performance of any of its obligations
hereunder, Landlord, in addition to any other rights it may have in law or
equity or under this Lease, may, but shall not be obligated to, cure such
default on behalf of Tenant. Tenant shall reimburse Landlord for any sums paid
or costs incurred by Landlord in curing such default, including interest at the
rate of eight (8%) percent per annum on all actual out-of-pocket costs incurred
by Landlord as aforesaid, which costs together with interest thereon shall be
deemed Additional Rent hereunder.

7. ASSIGNMENT AND SUBLETTING.

7.01 Except as otherwise permitted by the terms of this Lease, Tenant shall not
assign, mortgage, pledge or encumber this Lease, or sublet all or any part of
the Premises without, on each occasion, first obtaining the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. Landlord’s written consent to any assignment of this
Lease shall take the form of a written agreement to be entered into by Landlord
and Tenant’s assignee evidencing such party’s agreement to be bound by the terms
and conditions of this Lease. Notwithstanding the foregoing, Tenant may, from
time to time, sublease up to twenty percent (20%) of the Premises in the
aggregate without Landlord consent, so long as the use of such subleased space
is for a Permitted Use and Tenant shall provide Landlord with written notice of
any such sublease.

 

Page 29 of 79



--------------------------------------------------------------------------------

7.02 In the event Tenant desires to do any of the foregoing in Section 7.01 (but
subject to Tenant’s right to sublease up to twenty percent (20%) of the Premises
without Landlord’s consent), Tenant shall give Landlord at least ten (10) days,
but no more than one hundred and eighty (180) days, prior written notice thereof
(“Tenant’s Section 7.02 Notice”). Such notice shall set forth (i) the names of
the parties involved, (ii) in the instance of a sublease, whether or not the
entire square footage of the Premises is proposed to be sublet, and (iii) the
proposed effective date of such transaction (“Proposed Effective Date”). If
Landlord fails to respond to Tenant’s Section 7.02 Notice within five (5) days
of receipt, Landlord shall be deemed to have approved Tenant’s proposed
assignment of the Lease or mortgage, pledge, encumbrance or sublease of all or
any part of the Premises.

7.03 Tenant shall at all times remain directly, primarily and fully responsible
and liable for the payment of the Rent specified in this Lease and for
compliance with all of its other obligations under the terms, provisions and
covenants of this Lease. The foregoing notwithstanding, in the event of any
assignment of the Lease to a tenant with a net worth equal or greater than the
net worth of Tenant as of the Effective Date who shall, in writing, assume and
agree to perform all of the obligations of Tenant under this Lease, Tenant shall
be released from all further obligations under this Lease that accrue after the
date of such assignment and assumption. Upon the occurrence of an Event of
Default (as hereinafter defined), if the Premises, or any part of them, are then
assigned or sublet, then, in addition to any other remedies provided in this
Lease or provided at law or in equity, Landlord may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant under this Lease. Tenant, for itself and its
successors and assigns, hereby irrevocably constitutes and appoints Landlord as
Tenant’s agent to collect such rents. No such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease, including Tenant’s obligation to pay any
unpaid balance of Rent due or to become due hereunder.

7.04 Subject to Section 7.01 of this Lease, Tenant shall have no right to make
(and Landlord shall have the absolute right to refuse consent to) any assignment
of this Lease or sublease of any portion of the Premises, if (a) at the time of
either Tenant’s notice of the proposed assignment or sublease or the proposed
commencement date thereof, there shall exist any uncured material Event of
Default of Tenant, or (b) the proposed assignee or sublessee is an entity:

(i) with which Landlord is already in negotiation for space in the Complex as
evidenced by the issuance of a written proposal given within the prior thirty
(30) days and such space is suitable for the prospective tenant;

(ii) which is incompatible with the character of occupancy of the Building; or

(iii) which would subject the Premises to a use which would:

(A) require any addition or modification of the Premises or the Building in
order to comply with building code or other governmental regulations (unless the
expense of such addition or modification will be assumed by a party other than
Landlord); or

 

Page 30 of 79



--------------------------------------------------------------------------------

(B) involve a violation of any provision of this Lease.

7.06 No assignment will be valid unless the assignee shall first execute and
deliver to Landlord an assumption of liability agreement regarding liabilities
first accruing after the date of the assignment in such reasonable form and with
such terms, covenants and conditions as may be reasonably required by Landlord.

7.07 Any purported assignment, mortgage, pledge or encumbrance of this Lease, or
subletting of the Premises, which does not comply with the provisions of this
Section 7, shall be void.

7.08(a) An assignment within the meaning of this Lease is intended to mean not
only the voluntary action of Tenant, but also any action against Tenant by a
third-party, such as a levy, sale on execution or other legal process against
Tenant’s leasehold interest.

(b) Anything in this Lease to the contrary notwithstanding, Tenant may, without
the consent of Landlord, assign this Lease or sublet, from time to time, a
portion or portions of the Premises to an affiliate (i.e., either a 50% or more
ownership interest by the same parties owning 50% or more of Tenant’s ownership
interest, or another business entity which controls or is controlled by or is
under common control with Tenant), parent or subsidiary corporation or other
entity of Tenant or to a corporation or other entity which acquires all or
substantially all of its assets or its stock or other ownership interests or
with which it may be consolidated or merged (“Affiliate”), provided that in the
case of any assignment (as opposed to a sublet), (i) either Tenant or such
assignee has a net worth equal to or greater than Tenant’s net worth as of the
Effective Date and (ii) such assignee shall, in writing, assume and agree to
perform all of the obligations of Tenant under this Lease, and it shall deliver
such assumption with a copy of such assignment to Landlord within thirty
(30) days thereafter, and provided further that Tenant shall not be released or
discharged from any liability under this Lease by reason of such assignment
except as otherwise provided in this Lease.

8. ALTERATIONS AND FINISHING.

8.01 Except as otherwise provided in this Lease (including Tenant Improvements
which are addressed in Section 1), no alterations which would impair the
Building systems or structure of the Building (collectively the “Alterations”)
shall be made to the Premises by or on behalf of Tenant unless Tenant shall
first submit on each occasion a detailed description thereof to Landlord and
Landlord shall consent thereto in writing, such consent not to be unreasonably
withheld, conditioned or delayed. Landlord shall have ten (10) business days
following receipt of Tenant’s request for approval of such Alterations to
provide written notice of approval or disapproval of the Alterations. If
Landlord fails to notify Tenant of Landlord’s approval or disapproval of the
Alterations within such ten (10) business day period, the Alterations will be
deemed approved. All contracts entered into by Tenant for the performance of
construction or construction related activities in the Premises, including, but
not limited to the Alterations, must contain a provision that all alterations,
additions or improvements made are solely for the Tenant’s immediate use and

 

Page 31 of 79



--------------------------------------------------------------------------------

benefit and that such alterations, additions or improvements are not for the
Landlord’s immediate use and benefit. All Alterations made by or on behalf of
Tenant and all fixtures attached to or used in connection with the Premises,
upon the completion or installation thereof, (a) immediately shall be and become
a part of the Premises and the property of Landlord, without payment therefor by
Landlord, and shall remain at the Premises (provided that nothing herein shall
prevent Tenant from taking depreciation or claiming interest in changes made by
Tenant) or (b) shall be removed at the cost of Tenant before the expiration or
sooner termination of this Lease, but only if the alteration was other than
typical office buildout, the Landlord’s consent was required therefor and, as a
condition of such consent, Landlord required such removal. Tenant shall repair
all damage to the Premises caused by the installation and/or removal.

8.02 In the event Landlord consents to the making of any such Alteration by
Tenant, the same shall be made using a reputable, licensed contractor at
Tenant’s sole cost and expense.

8.03 Notwithstanding the foregoing, without obtaining Landlord’s consent, Tenant
shall have the right to install in the Premises trade fixtures required by
Tenant in its business and to remove such trade fixtures upon termination of
this Lease; provided, however, that no such installation or removal shall impair
the structural portions of the Premises or the Building. Tenant shall repair and
restore before the expiration or sooner termination of this Lease, any damage or
injury to the Premises caused by the installation and/or removal of any such
trade fixtures.

9. LIENS.

9.01 Tenant shall not suffer or permit any liens to stand against the Premises,
the Building or any part thereof, by reason of any work, labor, services or
materials supplied to, or claimed to have been supplied to, Tenant or anyone
holding the Premises, the Building or any part thereof through or under Tenant.

9.02 No work performed by Tenant pursuant to this Lease, whether in the nature
of erection, construction, alteration or repair, shall be deemed to be for the
immediate use and benefit of Landlord so that no mechanic’s or other lien shall
be allowed against the Building or interest of Landlord by reason of any consent
given by Landlord to Tenant to improve the Premises. Tenant shall promptly pay
all persons furnishing labor or materials with respect to any work performed by
Tenant or its contractors on or about the Premises. If any mechanic’s or other
liens shall at any time be filed against the Premises or the Building by reason
of work, labor, services or materials performed or furnished, or alleged to have
been performed or furnished, to Tenant or to anyone holding the Premises through
or under Tenant, and regardless of whether any such lien is asserted against the
interest of Landlord or Tenant, Tenant shall within thirty (30) days cause the
same to be discharged or canceled of record or bonded unless Landlord is
responsible for such costs. If Tenant shall fail to cause such lien forthwith to
be so discharged or canceled or bonded after being notified of the filing
thereof, then in addition to any other right or remedy of Landlord, Landlord may
bond or discharge the same by paying the amount claimed to be due, and the
actual amount so paid by Landlord, shall be immediately due and payable by
Tenant to Landlord as Additional Rent. Nothing herein shall be deemed to
preclude Tenant from contesting in good faith any liens.

 

Page 32 of 79



--------------------------------------------------------------------------------

9.03 Should any lien be filed for work claimed to be done at the request of
Tenant, Tenant must discharge or cancel of record or bond over such lien within
thirty (30) days at its own expense unless Landlord is responsible for such
costs.

10. NOTICE OF BREAKAGE.

Tenant shall give to Landlord prompt written notice of any accident, breakage or
defects, of which Tenant has knowledge, concerning the wiring, plumbing, heating
or cooling apparatus, elevators, or other Building systems and related apparatus
located in the Building or the Premises.

11. REPAIRS AND CONDITIONS OF PREMISES.

11.01(a) During the Term, Tenant shall keep the Premises, and upon expiration of
this Lease shall leave the Premises, in the same condition as of the
Commencement Date, permitted Alterations and non-structural alterations,
ordinary wear and tear and damage by fire or other casualty and obligations of
Landlord excepted. For that purpose and except as otherwise provided in this
Lease (including, without limitation, Section 17.02), Tenant will promptly make
all necessary non-structural and non-base Building repairs and replacements to
the Premises whether foreseen or unforeseen, ordinary or extraordinary. Subject
to Section 14.05 of this Lease, Tenant shall be responsible for, and shall pay
to Landlord within thirty (30) days of a receiving an invoice for such repairs,
the cost of repair and restoration of any damage to any ducts, pipes, wires or
other building systems, components, structural components and equipment caused
by the gross negligence or willful misconduct of Tenant or its employees,
agents, contractors, customers or invitees. Tenant will use every reasonable
precaution against fire and other damage, and will give Landlord prompt notice
of any damage to the Premises.

(b) At least thirty (30) days before the last day of the Term, Landlord shall
arrange to meet Tenant for a joint inspection of the Premises. In the event of
Landlord’s failure to arrange or attend such joint inspection prior to Tenant
vacating the Premises, Tenant shall be deemed to have properly surrendered the
Premises without liability at the expiration or sooner termination of the Lease.

(c) At or prior to the expiration or other termination of this Lease, Tenant
will remove all its personal property from the Premises, so that Landlord may
again have and possess the Premises. Upon expiration of the Lease and surrender
of the Premises, should Tenant fail to remove materially all of its personal
property from the Premises, Landlord may (but is not obligated to) dispose of
Tenant’s personal property left in the Premises, without any liability to Tenant
whatsoever. Tenant shall be responsible for all reasonable out-of-pocket costs
and damages which may be incurred or assessed by Landlord for the removal or
retention of such personal property, and shall remit promptly to Landlord sums
due in connection with same within thirty (30) days after notice by Landlord.
The provisions of this Section 11.01 shall survive the expiration or earlier
termination of this Lease.

11.02 Landlord shall be responsible for all maintenance and repairs of the
Building and

 

Page 33 of 79



--------------------------------------------------------------------------------

Premises as described in Section 17 of this Lease, whether ordinary or
extraordinary, foreseen or unforeseen, except to the extent caused by Tenant’s
negligence or willful misconduct. Landlord is not responsible for any
maintenance of personal property, trade fixtures, office equipment, private
heating or air conditioning units not included in the Tenant Improvements or
installed with Landlord’s knowledge or improvements not approved by Landlord.
Landlord shall not be liable for any damages resulting from any failure to make
any repairs or to perform any maintenance, unless such failure shall persist for
an unreasonable time (and in no event for more than thirty (30) days) after
written notice (except in an emergency, in which event the requirement for
written notice is hereby waived) of the need for such repairs or maintenance is
given to Landlord by Tenant unless Landlord otherwise has knowledge of the same.
Non-emergency maintenance and repairs shall be performed Monday through Friday
during Business Hours. Without limitation of the foregoing, any condition which
renders all or a portion of the Premises unusable, including, without limitation
any failure of the Building HVAC system to operate in accordance with Section 17
of this Lease, shall constitute an emergency requiring repair by Landlord within
24 hours of Landlord’s receipt of notice of such failure and Minimum Monthly
Rent shall abate if such failure is not corrected within 24 hours and shall
continue until Tenant is again able to use the Premises in the ordinary course
of operating its business for the Permitted Use.

12. HAZARDOUS MATERIALS.

12.01 “Hazardous Materials” shall include, without limitation, asbestos,
petroleum or petroleum derivatives, or those biologically or chemically active,
or other hazardous substances, hazardous wastes or materials, listed or
described in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.), the Resource
Conservation and Recovery Act, as amended (42 U.S.C. Section 6901 et seq.) and
all other federal, state or local laws, and the regulations adopted under these
acts or similar laws, regulations, statutes, ordinances regulating any such
substances or human health or the environment (“Environmental Laws”). Tenant
shall not, through act or omission, cause or permit the escape, disposal or
release of any Hazardous Materials in violation of law. Tenant shall not allow
the storage or use of Hazardous Materials in any manner not sanctioned by law,
or by the highest standards prevailing in the industry for the storage and use
of Hazardous Materials, nor allow to be brought into the Building any Hazardous
Materials, except to use in the ordinary course of Tenant’s business and normal
materials used in the commercial office environment, in commercially acceptable
quantities, including but not limited to items such as janitorial supplies,
copier and printer toner. In addition, Tenant shall execute affidavits,
representations and the like, from time to time at Landlord’s request, in a form
reasonably acceptable to Tenant concerning Tenant’s best knowledge and belief
regarding the presence of Hazardous Materials on or in the Premises. To the
extent required by law, Landlord shall investigate and remediate any Hazardous
Materials located prior to the Commencement Date, or due to the actions or
omissions of a third party (excluding Tenant’s agents), in, on or under the
Building, Complex or Premises.

12.02 Landlord represents and warrants that (i) to the best of Landlord’s
knowledge, there are no Hazardous Materials located in, on or under the
Building, Complex or Premises and there have been no violation of Environmental
Laws governing the use of Hazardous Materials at the Building, Complex or
Premises, (ii) neither Landlord nor any other person or party has heretofore
used, generated, manufactured, produced, or, to the best of its knowledge,
stored, released,

 

Page 34 of 79



--------------------------------------------------------------------------------

discharged or disposed of on, under or about the Building or the Complex or
transported to the Building or Complex, any Hazardous Materials beyond normal
materials used in the commercial office environment, in commercially acceptable
quantities, including but not limited to items such as janitorial supplies,
copier and printer toner, and (iii) to the best of Landlord’s knowledge, there
will be no Hazardous Materials in the Premises, beyond normal materials used in
the commercial office environment, in commercially acceptable quantities,
including but not limited to items such as janitorial supplies, copier and
printer toner, when same is delivered to Tenant. Landlord shall not bring or
otherwise cause to be brought or permit any of its agents, employees,
contractors, or invitees to bring in, on or about any part of the Premises,
Building or Complex any Hazardous Materials, beyond normal materials used in the
commercial office environment, in commercially acceptable quantities, including
but not limited to items such as janitorial supplies, copier and printer toner.

12.03 Landlord shall indemnify Tenant and hold it harmless from and against any
and all claims, liabilities, losses, actions, suits or proceedings at law or in
equity, or other expenses, fees (including, but not limited to attorney fees and
consultant fees), or charges of any character or nature arising from or related
to (i) the breach of any representation of Landlord in Section 12.02, or
(ii) the presence of Hazardous Materials located in, on, upon or about the
Building, Complex or Premises prior to the Commencement Date, or due to the
actions or omissions of a Landlord or any third party (excluding Tenant’s
agents) in, on or under the Building, Complex or Premises at any time during the
Term.

12.04 The provisions of this Section 12 shall survive the expiration or earlier
termination of the Lease.

 

Page 35 of 79



--------------------------------------------------------------------------------

13. FIRE OR OTHER CASUALTY.

13.01 If, during the Term or any renewal or extension thereof, either the
Building is so damaged by fire, or any other cause such that the Building or the
Premises is rendered substantially unfit for occupancy (whether or not the
Premises themselves are damaged) and cannot be restored within 365 days of the
casualty as reasonably determined by an independent architect, then, at
Landlord’s option and upon sixty (60) days prior written notice from Landlord,
this Lease shall terminate, as of the date of the occurrence of such damage. In
such case, Tenant shall pay the Rent apportioned to the date of such
termination, Landlord shall repay to Tenant all pre-paid Rent for periods beyond
such termination date, and Landlord may enter upon and repossess the Premises
without further notice. Notwithstanding the foregoing, if Tenant is unable to
find suitable alternative space within such sixty (60) days, and if the Premises
are deemed safely inhabitable by the local authorities and the insurance company
that insured against such casualty, the termination date shall be extended by
such additional period as may be necessary to enable Tenant to find new space,
not to exceed a total of one hundred eighty (180) days. Tenant shall continue to
pay all Rent required under this Lease for the period it continues to occupy the
Premises or a portion thereof; provided, however, in the instance of Tenant’s
partial occupancy, Rent shall be proportionally reduced. The effective date of
the Lease termination shall not change the effective date of any abatement of
rent as otherwise provided herein, which date shall be tied to the date of the
casualty.

13.02 If Landlord does not elect to terminate this Lease in accordance with the
provisions of Section 13.01, Landlord shall, within thirty (30) days of the date
of any casualty, notify Tenant in writing of an independent architect’s
reasonable estimate of the anticipated date of completion of the repairs
required to restore the Building and the Premises to substantially the same
conditions as existed prior to such casualty (“Landlord’s Repair Notice”). If
Landlord fails to furnish such notice, or such notice states that such damage
cannot reasonably be repaired within one hundred eighty (180) days of the date
of the casualty, Tenant shall have the right to terminate this Lease by sending
written notice to Landlord within thirty (30) days of receiving Landlord’s
Repair Notice if sent or within sixty (60) days of the date of any casualty if
Landlord fails to furnish Landlord’s Repair Notice.

13.03 If (a) Landlord does not elect to terminate this Lease in accordance with
the provisions of Section 13.01 and Tenant does not elect to terminate this
Lease in accordance with the provisions of Section 13.02, or (b) the Building
shall be damaged so that such damage renders neither the Building nor the
Premises substantially unfit for occupancy (as reasonably determined by an
independent architect), Landlord shall, at its sole cost and expense, repair the
damage to the Building and the Premises to substantially the same condition of
the Building and the Premises immediately prior to such damage, and Landlord may
enter and possess all or any portion of the Premises for that purpose. For so
long as Tenant is deprived of the use of the Premises or any part thereof by
reason of damage by fire or other casualty, the Minimum Monthly Rent and
Additional Rent shall be abated in the proportion to the number of square feet
of the Premises rendered substantially unfit for occupancy (or the entire
Premises if partial occupancy is not reasonably feasible). If the repairs to the
Building and Premises are not substantially completed by the date originally
specified in Landlord’s Repair Notice, except to the extent caused by a delay
directly attributable to Tenant’s acts or omissions and only to the extent
attributable to such act or omission, (or if at any time it becomes readily
apparent that the Building and the Premises will not be

 

Page 36 of 79



--------------------------------------------------------------------------------

completed by such date), Tenant shall be entitled to terminate this Lease upon
thirty (30) days prior written notice to Landlord (“Tenant’s Casualty
Termination Notice”); provided, however, that if the restoration to the Building
and Premises is in fact completed within such 30 day period, Tenant’s Casualty
Termination Notice will be null and void and the Lease shall continue in full
force and effect.

14. INSURANCE.

14.01 Tenant shall, at its sole cost and expense, maintain and keep in force
throughout the Term, insurance for (a) all of Tenant’s property in the Premises,
(b) business interruptions with a limit of liability representing the loss of at
least approximately six months of income, and (c) commercial general liability
insurance with minimum limits of $2,000,000 combined single limit/$2,000,000
aggregate, with per occurrence limits of $1,000,000 for personal injury and
$500,000 for property damage, or such larger amounts as Landlord may prudently
require from time to time. Each of the aforesaid policies shall name the
Landlord and the Management Company as additional insureds and be issued by an
insurance company with a minimum Best’s rating of “A:VII” or better during the
Term. At or before the Commencement Date, and upon any material change in
coverage, Tenant shall provide Landlord with certificates evidencing such
insurance coverage and naming Landlord and the Management Company as additional
insureds under such liability policies. Tenant’s certificate will provide for a
ten (10) day notice of cancellation to Landlord, prior to any insurance being
cancelled. The above provisions notwithstanding, Tenant shall be entitled to
self insure Tenant’s personal property.

14.02 Whenever Tenant shall undertake any alterations, additions or improvements
to the Premises, the Tenant shall ensure that the aforesaid insurance coverage
extends to and includes liability for injuries to persons and damage to property
arising in connection with such work, including, without limitation, liability
under any applicable laws, statutes or regulations.

14.03 Tenant will not do or commit, or suffer or permit to be done or committed,
any act or thing whereby, or in consequence whereof, (a) the policy or policies
of insurance of any kind on or in connection with the Building containing the
Premises shall become void or suspended, or (b) the insurance risk on such
Building according to the insuring companies, shall materially increase. Tenant
shall pay as Additional Rent any increase of premiums for such policy or
policies, payable to any current or substitute insurers, caused by any breach of
this covenant.

Landlord represents to Tenant that Landlord’s insurer has approved the Permitted
Use and that such Permitted Use will not cause any increase in premium.

14.04 Landlord shall obtain and maintain the following insurance during the Term
of this Lease: (i) replacement cost insurance including “special form” property
insurance on the Building covering the full replacement value of the Building
including the Tenant Improvements, subject only to a commercially reasonable
deductible, and (ii) commercial general liability insurance (including bodily
injury and property damage) covering Landlord’s operations in amounts consistent
with other landlords of similar buildings in Fort Washington, Pennsylvania. Upon
request from Tenant, Landlord shall provide Tenant with certificates evidencing
such insurance coverage.

 

Page 37 of 79



--------------------------------------------------------------------------------

14.05 Waiver of Subrogation: To the extent of the insurance coverage required
pursuant to the provisions of this Lease, in this Section 14 or otherwise, each
of the parties hereto hereby releases the other and the other’s principals,
employees, contractors and agents from any and all liability for any injury,
loss or damage which may be inflicted upon the person or property of such
releasing party, even if such loss or damage shall be brought about by the fault
or negligence of the other party, its principals, employees, contractors or
agents (“Waiver”). Each party shall obtain an endorsement to its insurance
policies permitting such Waiver. Such Waiver shall be kept current at all times
and shall provide that no cancellation shall be effective until after thirty
(30) days’ written notice to the benefiting party. Proof of such Waiver shall be
noted on Tenant’s certificate to Landlord. The provisions of this Section 14.05
shall survive the expiration or earlier termination of the Lease.

15. INDEMNIFICATION.

15.01(a) Tenant shall protect, defend, indemnify and hold harmless Landlord and
its principals, employees, contractors and agents from and against any and all
losses, claims, liability, damages or costs (including court costs and
attorney’s fees incurred in defense of any such claim or any action or
proceeding brought thereon) arising from (i) Tenant’s improper use of the
Premises, (ii) the improper conduct of Tenant’s business, (iii) any activity,
work or things done, permitted or suffered by Tenant or its agents, licensees or
invitees in or about the Premises or elsewhere contrary to the requirements of
the Lease, (iv) any negligence or willful act of Tenant or any of Tenant’s
agents, contractors, employees or invitees, except to the extent caused by
Landlord or any of Landlord’s agents, contractors, employees or invitees; and
(v) any actual or asserted failure of Tenant, or persons acting under, through,
on behalf of, or at the direction of Tenant, to keep, observe, or perform any
provision of this Lease.

(b) Landlord shall defend, indemnify and hold harmless Tenant and its
principals, employees, contractors and agents from and against any and losses,
claims, liability, damages or costs (including court costs and attorney’s fees
incurred in defense of any such claim or any action or proceeding brought
thereon) arising from (i) Landlord’s improper use of the Building or Complex
Common Areas, (ii) the improper conduct of Landlord’s business, (iii) any
activity, work or things done, permitted or suffered by Landlord in or about the
Premises or elsewhere contrary to the requirements of the Lease, (iv) any
negligence or willful act of Landlord or any of Landlord’s agents, contractors,
employees or invitees except to the extent caused by Tenant or any of Tenant’s
agents, contractors, employees or invitees; and (v) any breach or default in the
performance of any obligation of Landlord’s part to be performed under the terms
of this Lease.

15.02 The provisions of this Section 15 shall survive the expiration or earlier
termination of the Lease.

16. COMPLIANCE WITH LAW. Landlord represents and warrants to Tenant that, as of
the Commencement Date, the Premises, the Building, and the Complex will comply
with all applicable restrictions, laws, rules, regulations, codes, and
ordinances, including, without limitation, the Americans With Disabilities Act,
except with respect to modifications, if any, mandated by Tenant’s particular
method or manner of use as distinguished from general office use.

 

Page 38 of 79



--------------------------------------------------------------------------------

17. SERVICES.

17.01(a) Tenant shall have access and use of the Premises and Building including
all essential building services such as elevators, heating, ventilation and air
conditioning (“HVAC”), electrical power and water 24 hours a day, 365 days per
year. Certain nonessential building services such as building security guards
and on-site engineers and property managers shall be generally made available
between the hours of 7:00 a.m. to 6:00 p.m., Monday through Friday, excluding
New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day (“Business Hours”). To the extent Tenant requires HVAC during
other than Business Hours, it shall not be charged any additional cost, other
than the cost of metered electricity to the Premises for such usage and, to the
extent included in Operating Expenses, the costs of repairing and maintaining
the HVAC system. Without limiting the generality of the foregoing, in no event
will Tenant be charged for any excess wear and tear on the HVAC system for
additional usage or any fee to turn on any Building system.

(b) Landlord shall maintain and operate and repair and replace, as necessary,
all HVAC apparatus sufficient to maintain a comfortable temperature in the
Premises under ordinary office operations consistent with other Class A suburban
office buildings and otherwise in accordance with the performance specifications
set forth on Exhibit “D”, subject to any limitations mandated by federal, state
or local regulatory authorities. Notwithstanding the foregoing, Tenant shall not
be billed for HVAC outside of Business Hours, except for the additional metered
electric usage incurred as a result of such use. Landlord covenants that the
HVAC specifications, as set forth on Exhibit “D” attached hereto, will be met at
all times during the Lease Term, provided that the Final Plans meet the same
specifications set forth as items 1 through 3 in Exhibit “D”. Landlord will
ensure that the Building HVAC system, including all units, controls and related
components, is in good operating condition on the Commencement Date. Within ten
(10) days of the Effective Date Landlord shall provide a report or survey from a
reputable independent engineering firm acceptable to Tenant as to the current
condition of the HVAC system in the Building (the “Engineering Analysis”),
Without limiting the generality of the foregoing, Landlord shall, at its sole
cost and expense, replace or repair, as necessary, any and all damaged,
defective or malfunctioning roof top or perimeter HVAC units and components as
of the Commencement Date or as otherwise identified on the Engineering Analysis
to ensure that as of the Commencement Date, such units operate consistent with a
Class A suburban office buildings and will otherwise meet the performance
specifications set forth on Exhibit “D”.

17.02 Landlord shall at all times during the Lease term operate and maintain the
Building and Complex in a manner consistent with other Class A suburban office
buildings. Without limiting the generality of the foregoing, Landlord will
provide at its cost subject to reimbursement as Operating Expense (but subject
to the limitations set forth in Section 5): (i) janitorial services consistent
in time and scope with other Class A suburban office buildings and in accordance
with the specifications set forth on Schedule 17.02; (ii) hot and cold water
sufficient for drinking, lavatory, toilet and ordinary cleaning purposes;
(iii) electricity as provided in Section 17.03; (iv) replacement of lighting
tubes, lamp ballasts and bulbs; (v) extermination and pest control when
necessary;

 

Page 39 of 79



--------------------------------------------------------------------------------

(vi) maintain, repair and replace the roof and structural components of the
Building and all building systems including, without limitation, the Building
HVAC System, plumbing, electrical, elevators and other systems and equipment in
the Building and within the Premises; and (vii) maintenance of Complex Common
Areas in a first class manner consistent with other Class A suburban office
buildings, including lighting, snow and ice removal, lawn care, landscaping,
parking lot and sidewalk maintenance, repair and replacement.

17.03 Landlord shall furnish sufficient electrical power to the Premises for
lighting, typical office equipment including copiers, desktop computers, copy
machines and the like, as well as Tenant’s data center and test kitchen/ food
laboratory including walk in freezers, stoves and other appliances. Except as
provided above, Tenant shall not install or operate in the Premises any
electrically-operated equipment which will require electrical capacity in excess
of typical office uses, without on each occasion first obtaining Landlord’s
prior written consent thereto, which consent shall not be unreasonably withheld,
conditioned or delayed.

17.04 The elevators shall at all times comply with industry standards
established by BOMA for wait times and travel times; provided, however, the
operation of any of the elevators may be interrupted, changed or suspended for
reasonable periods of time given the circumstances in case of accidents;
strikes; labor disturbances; governmental restrictions, prohibitions or other
regulations; or for repairs, maintenance or replacements as long as reasonable
alternative access to the Premises is provided. To the extent possible, all
maintenance, repairs and replacements shall be scheduled during other than
Normal Business Hours. If Tenant requires any maintenance normally performed
during Normal Business Hours to be performed during other than Normal Business
Hours, Tenant shall be responsible to pay overtime costs attributable to such
non-Normal Business Hour repairs.

17.05 Except as otherwise provided in Section 13, Landlord shall not be
responsible or liable in any way for, and Tenant agrees that there shall be no
abatement of rent in the event of any failure, interruption, suspension or
inadequacy in quantity or quality of, heat, air conditioning, cleaning,
electricity, or elevator service, or any other services, resulting from causes
beyond Landlord’s reasonable control; provided, however if such suspension or
inadequacy renders the Premises reasonably unsuitable for conduct of Tenant’s
business, and Tenant does not occupy the Premises for the normal operation of
Tenant’s business, Minimum Monthly Rent shall abate in its entirety (or
proportionally in the event of Tenant’s partial occupancy) if such suspension or
inadequacy is not corrected within twenty-four (24) hours of Landlord receiving
notice of such suspension or inadequacy (which notice may be delivered by
telephone) and shall continue until Tenant resumes use of the Premises for the
normal operation of its business, at which point such abatement shall cease. In
each instance, however, Landlord shall exercise best efforts to eliminate the
cause of interruption and to effect restoration of service, and, in either
event, Landlord shall give Tenant reasonable notice, when practicable, of the
commencement and anticipated duration of such interruption.

17.06 Tenant recognizes that Landlord may, at Landlord’s sole option, elect to
provide additional services or amenities for the tenants of the Building from
time to time beyond those (a) expressly required in this Lease, or (b) generally
provided by landlords in Class A suburban office buildings (“Special Services”);
provided such additional services are made available to tenants in a
non-discriminatory manner. (By way of illustration only, Special Services might
include items such

 

Page 40 of 79



--------------------------------------------------------------------------------

as the following: (i) free ice cream or free newspaper delivery, (ii) additional
guard service, or (iii) additional services, such as janitorial services,
provided to a specific tenant, at such tenant’s expense.) Tenant hereby agrees
that Landlord’s discontinuance of any such Special Services shall not constitute
a default of Landlord under this Lease nor entitle Tenant to any abatement of or
reduction in rent. Landlord agrees to provide reasonable advance written notice
to Tenant of such discontinuance of services or amenities. Landlord may (but,
except as set forth in this Lease, shall not be obligated to) furnish such
additional work or service, and Tenant agrees to pay Landlord such charges, on
such terms, as may be agreed upon, including any tax imposed thereon. Such
charges shall be Landlord’s actual cost plus reasonable overhead for such
additional work or service.

17.07 In addition to janitorial services to be provided pursuant to
Section 17.02, Tenant shall have the option, in Tenant’s sole discretion, to
request that Landlord provide additional janitorial services for the Premises
during non-business hours as a Special Service and Landlord shall competitively
bid all janitorial service work to be performed as a Special Service to Tenant.
Tenant shall be responsible for all costs related to such Special Service
furnished to Tenant in accordance with Section 17.06.

17.08 Should Tenant require use of Building security or a Building engineer
outside of Business Hours or any Special Services, Tenant shall provide
reasonable advance notice of such requirement to Landlord. Landlord may (but
shall not be obligated to) furnish such additional work or service, and Tenant
agrees to pay Landlord such charges, on such terms, as may be agreed upon,
including any tax imposed thereon. In no event shall such charge be less than
Landlord’s actual cost plus reasonable overhead for such additional work or
service and, where appropriate, a reasonable allowance for depreciation of any
systems being used to provide such work or service. If Landlord is unable or
unwilling to provide such Special Services, Tenant shall be permitted to
contract directly for the provision of the requested work or service, provided
such work or service (a) is consistent with Tenant’s Permitted Use and (b) would
not cause a violation of any lease with another tenant in the Complex and
provided Landlord advises Tenant of such potential violation when declining to
permit such Special Service.

17.09 If (a) the Premises are regularly occupied by more than one person per 100
square feet of usable area or (b) atypical heat-generating machines or equipment
are used by Tenant in the Premises which cause the building systems to fail to
perform up to the required specifications, Landlord shall provide Tenant with
written notice of such failure and consult with Tenant regarding the necessity
of installing additional HVAC equipment. If Tenant is unable to modify its use
of the Premises such that building systems are not overloaded by excessive
demand, Landlord reserves the right to install supplementary air-conditioning
units in or for the benefit of the Premises. The cost thereof, including the
costs of installation, operation and maintenance, shall be paid upon demand by
Tenant to Landlord as Additional Rent.

17.10 Landlord covenants that the emergency power equipment described on Exhibit
“E” shall be available to the Premises at all times during the Term.

17.11(a) Landlord shall make available to Tenant, its employees and invitees,
that number of parking spaces equal to the Parking Allotment including 10
reserved spaces located at a mutually agreed upon location adjacent to the
Building. Tenant, its employees and invitees shall

 

Page 41 of 79



--------------------------------------------------------------------------------

comply with the reasonable regulations promulgated by Landlord from time to time
relating to parking. Landlord shall not be required to reserve or police the use
of the Building’s parking areas (“Parking Areas”); provided that Landlord may,
at its option, limit access to the Parking Areas, by mechanical gates or
otherwise, to ensure that only authorized users are admitted to the Parking
Areas. Landlord shall not (i) grant any other tenants of the Complex a greater
percentage of parking spaces per square foot of leased space in the Complex than
those granted to Tenant, (ii) grant any other tenants of the Complex a greater
percentage of reserved parking spaces per square foot of leased space in the
Complex than those granted to Tenant or (iii) grant any other tenant priority
over Tenant with respect to any particular parking area (except for reserved
spaces in compliance with (ii)). Tenant, its employees and invitees shall not
park in any spaces designated for use by the handicapped, unless legally
permitted to do so, or in any spaces designated as reserved for parties other
than Tenant or visitors. Landlord, at Landlord’s option, may institute a
“stacking” plan in the Parking Areas.

(b) The use of the Parking Areas shall be at the sole risk of Tenant its
principals, employees, agents and invitees. The provisions of this
Section 17.11(b) shall survive the expiration or earlier termination of the
Lease.

17.12 Tenant runs multiple work shifts and thus, Tenant’s hours of business
operation will include hours outside of Business Hours. Tenant shall contact
Management Company for any emergencies occurring during Business Hours and shall
contact 610-666-0700, extension 200 for any emergencies occurring outside of
Business Hours.

17.13 Landlord makes those certain representations regarding the Building and
agrees to provide those certain services set forth on Exhibit “E”.

18. LANDLORD’S RIGHT TO ENTER.

18.01 Provided same shall not cause unreasonable interference with Tenant’s
business operations, Tenant will permit Landlord, Landlord’s agents or
employees, or any other person or persons authorized by Landlord, following
reasonable prior notice thereof, except in the case of an emergency, to
(a) inspect the Premises at any time during normal Business Hours, (b) enter the
Premises at any reasonable times for making alterations, improvements or repairs
to the Building or the Premises (including without limitation all ducts, pipes,
wires and building equipment), or for any other reasonable purpose in connection
with the operation or maintenance thereof, or (c) to exhibit the Premises to
prospective purchasers and lenders and, during the last twelve (12) months of
the Term, to prospective tenants (collectively, “Landlord Entry”). For the
purposes of this Section 18.01, reasonable prior notice shall be not less than
one (1) business day. Landlord is not required to give notice to enter the
Premises in case of an emergency, but Landlord shall advise Tenant if such entry
has been made.

18.02 Nothing contained herein shall imply any duty upon the part of Landlord to
do any work which, pursuant to any provision of this Lease, Tenant is required
to perform.

18.03 No Landlord Entry pursuant to the terms hereof shall be treated as a
deprivation of

 

Page 42 of 79



--------------------------------------------------------------------------------

Tenant’s use of the Premises. Landlord shall not be liable for reasonable
inconvenience, annoyance, or disturbance to Tenant by reason of making such
Landlord Entry; provided, however, that Landlord shall make all reasonable
efforts to avoid interfering with Tenant’s use of the Premises. Anything in this
Section 18.03 to the contrary notwithstanding, Landlord’s Entry shall be subject
to Section 17.05 above.

19. TENANT DEFAULT/LANDLORD’S REMEDIES.

19.01(a) It shall be an “Event of Default” if:

(i) Tenant does not pay in full within five (5) days of when due any and all
installments of Minimum Monthly Rent, Additional Rent, or any other charge or
payment due hereunder, and such default continues for ten (10) days following
written notice from Landlord;

(ii) Tenant fails to perform or otherwise breaches any covenant, condition,
agreement or obligation herein contained, and such failure continues for a
period of thirty (30) days after written notice to Tenant thereof, or if such
failure is not susceptible to cure within such 30 days, then, to the extent
Tenant is diligently and continuously prosecuting the same to completion, such
additional time as is reasonably necessary to cure such failure (“Notice of
Default”); or

(iii) Tenant files a petition in bankruptcy or for reorganization or for an
arrangement with creditors under any federal or state act, a bill in equity or
other for the appointment of a receiver, trustee, liquidator, custodian,
conservator or similar official for any of Tenant’s assets; or a petition is
filed or any proceeding is commenced against Tenant under any bankruptcy or
insolvency code or laws and such petition or proceeding is not dismissed within
ninety (90) days.

(b) It shall be an “Event of Material Default” if Tenant fails to pay Minimum
Monthly Rent hereunder as and when due for a period of sixty (60) consecutive
days.

(c) Notwithstanding the provisions of Sections 19.01(a)(i) and (ii), Tenant
shall not be entitled to receive a Notice of Default regarding the same facts
and circumstances more than twice in any twelve (12) month period.

19.02 Upon the occurrence of an Event of Default, Landlord shall have the right
to:

(a) intentionally deleted;

(b) intentionally deleted;

(c) re-enter the Premises, without further demand or notice; remove all persons
and all or any property therefrom by summary dispossession proceedings or other
suitable action or proceeding at law or in equity, without being liable to
indictment, prosecution or damages therefor; and repossess and enjoy the
Premises, together with all additions, alterations and improvements thereto.
Upon recovering possession of the Premises, Landlord, at its option, may
terminate this Lease or make such alterations and repairs as may be necessary in
order to relet the Premises or any part or parts thereof. Such reletting may be
in Landlord’s name or otherwise, to such person or

 

Page 43 of 79



--------------------------------------------------------------------------------

persons, for such term or terms, at such rent or rents, and upon such other
terms and conditions as in Landlord’s sole discretion may deem advisable. Upon
each such reletting all rents received by Landlord therefrom shall be applied:

(i) first, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord;

(ii) second, to the payment of any costs and expenses of such reletting,
including brokerage fees, attorney’s fees and the cost of alterations and
repairs; and

(iii) third, to the payment of Rent due and unpaid hereunder.

The residue, if any, shall be held by Landlord and applied in payment of future
Rent as it may become due and payable hereunder. If the rent received from such
reletting during any month shall be less than the Rent to be paid during that
month by Tenant hereunder, Tenant shall pay the deficiency to Landlord upon
notice and without further demand. Landlord shall use commercially reasonable
efforts to relet the Premises to mitigate Landlord’s damages; provided however,
Landlord shall not be liable if Landlord shall be unable to relet the Premises
or, or any part or parts of the Premises, despite Landlord’s diligent efforts to
do so. Notwithstanding the foregoing, Landlord shall be under no obligation to
relet the Premises prior to letting other unleased space in the Complex. No such
re-entry or taking possession of the Premises, the making of alterations and/or
improvements thereto, or the reletting thereof shall be construed as an election
on the part of the Landlord to terminate this Lease, unless written notice of
such intention is given to Tenant. Notwithstanding any such reletting without
termination, Landlord may at any time thereafter elect to terminate this Lease
for Tenant’s previous breach.

(b) terminate this Lease without any right on the part of Tenant to cure any
breach or forfeiture by subsequent payment of any sum due or performance of any
other condition, term or covenant breached.

19.03 In addition to, and not in lieu of, any of the foregoing rights granted to
Landlord, in the instance of an Event of Material Default:

(a) accelerate, in whole or in part, the payment of Rent and all other charges,
costs and expenses due hereunder for the entire unexpired balance of the Term
(“Accelerated Payment”). Upon demand, Tenant shall promptly pay such Accelerated
Payment and any and all amounts provided for herein which are already due and
payable or in arrears;

(b) UPON THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE OR TENANT’S RIGHT
OF POSSESSION BY REASON OF AN EVENT OF MATERIAL DEFAULT, TENANT HEREBY
IRREVOCABLY AUTHORIZES AND EMPOWERS ANY PROTHONOTARY OR ATTORNEY OF ANY COURT OF
RECORD AS ATTORNEY FOR TENANT, AND ANY PERSONS CLAIMING THROUGH OR UNDER

 

Page 44 of 79



--------------------------------------------------------------------------------

TENANT, TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT, AND ALL PERSONS
CLAIMING THROUGH OR UNDER TENANT, FOR LANDLORD’S RECOVERY OF POSSESSION OF THE
PREMISES, FOR WHICH THIS LEASE SHALL BE SUFFICIENT WARRANT. WHEREUPON, IF
LANDLORD SO DESIRES, A WRIT OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH,
WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER. IF FOR ANY REASON AFTER SUCH
ACTION SHALL HAVE BEEN COMMENCED, THE SAME SHALL BE DETERMINED, CANCELLED OR
SUSPENDED, AND POSSESSION OF THE PREMISES REMAIN IN OR BE RESTORED TO TENANT, OR
ANY PERSON CLAIMING THROUGH OR UNDER TENANT, LANDLORD SHALL HAVE THE RIGHT, UPON
SUBSEQUENT EXPIRATION OR TERMINATION OF THIS LEASE OR TENANT’S RIGHT OF
POSSESSION FOR ANY REASON, INCLUDING, BUT NOT LIMITED TO, A SUBSEQUENT EVENT OF
DEFAULT, AS HEREINBEFORE SET FORTH, TO CONFESS JUDGMENT IN EJECTMENT ONE OR MORE
ADDITIONAL TIMES TO RECOVER POSSESSION OF THE PREMISES.

19.04 IN ANY ACTION TAKEN PURSUANT TO SECTION 19.03(b) HEREOF, IF LANDLORD SHALL
FIRST CAUSE TO BE FILED IN AN AFFIDAVIT, MADE BY IT OR ON ITS BEHALF, SETTING
FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF JUDGMENT, SUCH AFFIDAVIT
SHALL BE CONCLUSIVE EVIDENCE OF SUCH FACTS. IF A TRUE COPY OF THIS LEASE (OF
WHICH SUCH AFFIDAVIT SHALL BE SUFFICIENT EVIDENCE) IS FILED IN SUCH ACTION, IT
SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A WARRANT OF ATTORNEY, ANY RULE
OF COURT, CUSTOM OR PRACTICE TO THE CONTRARY NOTWITHSTANDING. TENANT RELEASES
LANDLORD, AND ANY AND ALL ATTORNEYS WHO MAY APPEAR FOR TENANT, FROM ALL
PROCEDURAL ERRORS IN, AND ALL LIABILITY FOR, ANY PROCEEDINGS TAKEN BY LANDLORD,
BY VIRTUE OF THE WARRANT OF ATTORNEY CONTAINED IN THIS LEASE.

19.05 Any action taken by Landlord under this Section 19 shall not operate as a
waiver of any right or remedy which Landlord would otherwise have against Tenant
for Rent hereby reserved or otherwise, and Tenant shall remain responsible to
Landlord for any loss and/or damage suffered

 

Page 45 of 79



--------------------------------------------------------------------------------

by Landlord by reason of Tenant’s default or breach. The failure of Landlord to
insist, in any one or more instances, upon the performance of any of the
covenants or conditions of this Lease, or to exercise any right or privilege
herein conferred, shall not be construed as thereafter waiving or relinquishing
any such covenants, conditions, rights or privileges, and the same shall
continue and remain in full force and effect. Landlord’s express written waiver
of any one default or right shall not constitute waiver of any other default or
right.

19.06 The receipt of all or a portion of any rent by Landlord, from Tenant or
any assignee or subtenant of Tenant, which is then, or thereafter may become,
payable hereunder, shall not operate as a waiver of the right of Landlord
subsequently to enforce the payment of Rent or any other obligations under this
Lease, by such remedies as may be appropriate. Such receipt shall not waive or
void the right of Landlord at any time thereafter, subject to the notice and
cure rights contained in this Lease, to elect to terminate this Lease, on
account of any assignment, subletting, or transfer of this Lease without consent
or deemed consent, or any other breach of any covenant or condition herein,
unless evidenced by Landlord’s express written waiver.

19.07 Any mention in this Section 19 of the Rent herein reserved after the
termination of this Lease, or Tenant’s possession by re-entry, summary
dispossession proceedings or any other method as herein provided, shall be
deemed to refer to the Minimum Monthly Rent, Additional Rent, and such
additional sums as Tenant shall be obligated to pay to Landlord under any of the
terms, covenants and conditions of this Lease, whether or not designated or
indicated herein to be payable as Rent.

19.08 Subject to the provisions of Section 18, in the event of any breach of
this Lease by Tenant, Landlord, following reasonable prior notice to Tenant
(except in the case of an emergency), may enter the Premises and cure such
breach for the account and at the expense of Tenant. If Landlord elects to cure
such breach or is forced to incur any expenses arising out of such breach by
Tenant (including, without limitation, reasonable attorney’s fees and
disbursements in connection with the enforcement of Landlord’s rights under this
Lease or otherwise), the sum or sums so paid by Landlord shall be reimbursed by
Tenant to Landlord within thirty (30) days of receipt of an invoice therefor,
together with interest at the rate set forth in Section 6 hereof.

19.09 All remedies available to Landlord hereunder and at law and in equity
shall be cumulative and concurrent. No taking or recovering possession of the
Premises, shall deprive Landlord of any remedies or actions against Tenant for
Minimum Monthly Rent, Additional Rent, or charges or damages for the breach of
any covenant or condition herein contained. The bringing of any such action for
Minimum Monthly Rent, Additional Rent, charges or damages for the breach of
covenant or condition, nor the resort to any other remedy or right for the
recovery thereof, shall not be construed as a waiver or release of the right to
insist upon forfeiture and to obtain possession.

20. LANDLORD DEFAULT/TENANT’S REMEDIES. If there is a default with respect to
any of Landlord’s covenants, warranties or representations under this Lease, and
if the default continues more than thirty (30) days after notice in writing from
Tenant to Landlord specifying the default or, if a default persists for more
than twenty four (24) hours following notice from Tenant regarding the failure
of HVAC, electric, plumbing, mechanical or other critical building systems

 

Page 46 of 79



--------------------------------------------------------------------------------

(which notice may be given by telephone), Tenant may, at its option, cure such
default and make any repairs or replacements necessary and, if Landlord has not
paid Tenant the actual, documented cost provided such cost is reasonable, for
such cure within thirty (30) days of Tenant’s expenditure, Tenant may deduct
such actual cost thereof from the next accruing installment or installments of
Minimum Monthly Rent payable hereunder until Tenant shall have been fully
reimbursed for such expenditures. All amounts due from Landlord to Tenant
hereunder shall bear interest at the interest rate set forth in Section 6 of
this Lease, if not paid within thirty (30) days of Landlord’s receipt of
Tenant’s invoice for such work. If this Lease terminates prior to Tenant’s
receiving full reimbursement, Landlord shall pay the unreimbursed balance to
Tenant upon such termination. Copies of all notices of default shall be sent to
Landlord’s lender at Deutsche Banc Mortgage Capital, LLC, c/o Capmark Finance,
Inc., 116 Welsh Road, Horsham, Pennsylvania 19044.

21. SUBORDINATION; NON-DISTURBANCE.

21.01 Subject to the provisions of this Section 21, this Lease and Tenant’s
rights hereunder shall be subject and subordinate at all times to the lien of
any mortgages now existing or hereafter created on or against the Premises
and/or the Building, and all renewals, modifications, consolidations and
extensions thereof, without the necessity of any further instrument or act on
the part of Tenant. Tenant agrees, at the election of any mortgagee, to attorn
to the holder of any mortgage to which this Lease is subject and subordinate.

21.02 As a condition to the subordination of this Lease to any future mortgage
or ground lease, Landlord shall obtain for the benefit of Tenant a
subordination, non-disturbance and attornment agreement from every mortgagee to
which Landlord grants a mortgage of the Property hereafter and from every ground
lessor that may hereafter acquire fee title to the Building or the Complex. Each
SNDA shall be acceptable to Tenant in both form and substance and shall be
recorded at Landlord’s sole cost. Without limiting the generality of the
foregoing, the mortgagee shall acknowledge the Improvement Allowance and free
rent concessions made available to Tenant and shall agree to be subject to the
rights of offset contained herein should Landlord fail to provide the
Improvement Allowance. Notwithstanding the foregoing, the holder of any mortgage
may at any time subordinate its mortgage to this Lease, without Tenant’s
consent, by notice in writing to Tenant. Thereupon this Lease shall be deemed
prior to such mortgage without regard to their respective dates of execution and
delivery, and such mortgagee shall have the same rights with respect to this
Lease as though this Lease had been executed prior to the execution and delivery
of the mortgage and assigned to such mortgagee.

21.03 The word “mortgage” is used herein to include any lien, ground rent (if
Landlord’s interest is or becomes a leasehold estate) or encumbrance on the
Premises and/or the Building, or any part of, interest in, or appurtenance to
any of the foregoing. The word “mortgagee” is used herein to include the holder
of any mortgage, ground lease or encumbrance, including any representative or
servicing agent of any such mortgagee.

21.04 Notwithstanding the foregoing, within thirty (30) days of Landlord’s
receipt of an executed copy of this Lease from Tenant, , Landlord shall obtain a
non-disturbance agreement for the benefit of Tenant on a form of agreement
reasonably acceptable to the current mortgagee and

 

Page 47 of 79



--------------------------------------------------------------------------------

Tenant (“NDA”). Without limiting the generality of the foregoing, the mortgagee
shall acknowledge the Improvement Allowance and free rent concessions made
available to Tenant and shall agree to be subject to the rights of offset
contained herein should Landlord fail to provide the Improvement Allowance. If
Landlord does not obtain the NDA within such thirty (30) day period, this Lease
shall terminate immediately upon the conclusion of such thirty (30) day period.

22. CONDEMNATION.

If, during the Term or any renewal or extension thereof, all or substantially
all of the Building is taken or condemned for a public or quasi- public use, or
a portion of the Building or a portion of the Complex is taken such that access
to the Premises from the adjacent public right of way is permanently and
materially impaired and reasonable alternate access is not provided by Landlord
within five (5) days or the parking shall be diminished by fifty percent
(50%) and alternative parking reasonably acceptable to Tenant is not provided
within five (5) days (a “Parking Impairment”), Landlord or Tenant may terminate
this Lease in its entirety by providing written notice to the other party and
this Lease shall terminate as of the date when possession is surrendered to the
condemnor, and the Rent reserved hereunder shall abate and cease for the balance
of the Term. If, during the Term or any renewal or extension thereof, less than
all or substantially all of the Building, is taken or condemned for a public or
quasi- public use, but Landlord shall determine it is economically infeasible to
continue operation of the Building or Tenant shall determine it is economically
infeasible to operate or conduct business in the uncondemned portion of the
Premises, or if there shall occur a Parking Impairment, Landlord or Tenant may
terminate this Lease in its entirety by providing written notice to the other
party, and this Lease shall terminate as of the date when possession is
surrendered to the condemnor, and the Rent reserved hereunder shall abate and
cease for the balance of the Term. If neither party elects to terminate this
Lease in its entirety upon such taking or condemnation, this Lease shall
terminate only as to the part of the Premises taken or condemned, as of the date
when possession is surrendered to the condemnor, and the Rent reserved hereunder
shall abate in proportion to the square feet of the Premises taken or condemned.
In any such event, Tenant waives all claims for leasehold damages, diminution of
the value of Tenant’s leasehold interest and all other damages of any kind
against Landlord and against the condemnor, except that Tenant may pursue a
claim against the condemning authority, but not Landlord, for loss of business,
cost of relocation or cost of removal of Tenant’s trade fixtures, furniture and
equipment and the unamortized value of all other improvements installed by
Tenant in the Premises, at its sole cost and expense, during the Term.

23. TENANT CERTIFICATE.

23.01 Tenant and Landlord each agree, from time to time, but no more than twice
every calendar year, within ten (10) days after receipt of a written request
from the other party, to execute, acknowledge and deliver to the requesting
party a written instrument from an authorized officer or agent, stating and
certifying (a) that this Lease is unmodified and in full force and effect;
(b) the date to which Minimum Monthly Rent, Additional Rent and other charges
have been paid in advance, if any; (c) the amount of any prepaid Rent or credits
due Tenant, if any; (d) the Commencement Date and the Expiration Date; and
(e) whether, to the best knowledge of the certifying party, the other party is
in default in the performance of any covenant, agreement or condition of this
Lease.

 

Page 48 of 79



--------------------------------------------------------------------------------

23.02 It is intended that any such statement delivered pursuant to this
Section 23 may be relied upon by the party to which it is addressed and any
(a) prospective purchaser of the Building or any mortgagee thereof, (b) assignee
of (i) Landlord’s interest or Tenant’s interest in this Lease, or (ii) any
mortgage upon the fee of the Premises or the Building, or any part thereof.

23.03 If Landlord or Tenant fails, within the ten (10) day period set forth in
Section 23.01 to deliver the certificate, the requesting party shall send a
second request to the other party stating therein that the responding party’s
failure to deliver the requested statement within five (5) business days
following the date of the second request shall constitute a default of the
responding party’s obligations under this Lease.

24. FINANCIAL STATEMENTS OF TENANT OR GUARANTORS.

From time to time during the Term, but no more frequently than once every
calendar year, Tenant shall deliver to Landlord audited or reviewed financial
statements for its most recent fiscal years ended, tax returns and unaudited
financial statements certified by such party for the most recent quarter ended
covering the period beginning with the end of last provided year ended financial
statement up to the date of the most recently available financial statements,
consisting of at least a balance sheet, income statements and statements of
changes in financial position, prepared in accordance with generally accepted
accounting principles. Anything contained in this Lease to the contrary
notwithstanding, the provisions of this Section shall not apply so long as
tenant is a publicly-traded company.

25. NOTICES.

All notices (“Notice”) required or permitted hereunder must be in writing and
hand delivered or sent by certified mail, return receipt requested, postage
prepaid, or by overnight mail service, with receipt postage prepaid, furnishing
a written record of attempted or actual delivery. Notice shall be deemed to be
delivered when tendered for delivery to the addressee at its address set forth
below, or at such other address as last specified by written notice delivered in
accordance with this Section 25, or, if to Tenant, at either its aforesaid
address or its last known registered office whether or not actually accepted or
received by the addressee. Notices shall be addressed to the parties as follows:

(a) If to the Tenant, at the Tenant Notice Address(es); and

(b) If to the Landlord, at the Landlord Notice Address(es)

If requested by Landlord or to the extent required under Section 20, Tenant
shall send copies to Deutsche Banc Mortgage Capital (at the address identified
in Section 20) or such other mortgagee designated by Landlord, a copy of notices
to Landlord. Either party may at any time, by notice given as aforesaid, change
the address to which notices shall be sent.

26. BROKERS.

Landlord and Tenant each warrant and represent to the other that they have not
dealt with

 

Page 49 of 79



--------------------------------------------------------------------------------

any real estate brokers or agents in connection with this Lease except Tenant’s
Broker and Landlord’s Broker (collectively, the “Brokers”), if any, and no
brokerage fees or other commissions are due to any other parties in connection
therewith. Landlord agrees to pay the Brokers their respective commissions in
accordance with separate agreement(s) between Landlord and Brokers, and Landlord
indemnifies Tenant from any claims of the Brokers for same. Tenant and Landlord
shall each indemnify and hold the other harmless from any cost, expense or
liability (including costs of suit and reasonable attorneys’ fees) incurred in
connection with any compensation, commission or fee claimed by any other real
estate broker, finder, attorney, or agent, other than the Brokers, in connection
with this Lease. The provisions of this Section 26 shall survive the expiration
or earlier termination of this Lease.

27. DEFINITION OF “LANDLORD”; LIABILITY OF LANDLORD.

27.01 The word “Landlord” is used herein to include the person(s) named above as
Landlord, any subsequent owner of such Landlord’s interest in the Building, as
well as their respective heirs, personal representatives, successors and
assigns, each of whom shall have the same rights, remedies, powers, authorities
and privileges as it would have possessed, had it originally signed this Lease
as Landlord.

27.02 No owner of such interest in the Building, whether or not named herein,
shall have any liability hereunder after it ceases to hold such interest, except
for such obligations which may have theretofore accrued. If Landlord is in
breach or default with respect to Landlord’s obligations under this Lease or
otherwise, Tenant shall look solely to the interest of Landlord in the Building
and the Complex (including the proceeds from any sale of the Building or the
Complex) for the satisfaction of Tenant’s remedies (including rent and
insurance). The obligations of Landlord under this Lease are not intended to and
shall not be personally binding on, nor shall any resort be had to the private
properties of, any of Landlord’s (or, as the case may be, its property
manager’s) partners, directors, officers, shareholders, employees, agents or
beneficiaries.

28. DEFINITION OF “TENANT”.

Subject to any release of any Tenant in connection within any assignment of the
Lease pursuant to Section 7, the word “Tenant” is used herein to include the
person(s) named above as Tenant, as well as its successors and assigns, each of
whom shall be under the same obligations, liabilities and disabilities, and have
such rights, privileges and powers as it would have possessed, had it originally
signed this Lease as Tenant. No such rights, privileges and powers shall inure
to the benefit of any assignee of Tenant, unless such assignment complies with
the requirements of Section 7 hereof.

29. RULES AND REGULATIONS.

The rules and regulations attached to this Lease as Exhibit “F”, and such
additions or modifications thereof as may from time to time reasonably be made
by Landlord upon written notice

 

Page 50 of 79



--------------------------------------------------------------------------------

to Tenant, shall be deemed a part of terms and conditions of this Lease;
provided, however, in the event of any conflict between the terms of this Lease
and the Rules and Regulations, this Lease shall govern. Anything to the contrary
contained in this Lease notwithstanding, Landlord shall not be permitted to
modify or amend the rules and regulations in any manner which would impair the
rights of Tenant under the Lease or increase Tenant’s obligations under the
Lease. Tenant covenants that said rules and regulations will be faithfully
observed by Tenant, Tenant’s employees, and all others visiting the Premises or
claiming under Tenant. Landlord shall not be responsible to Tenant for the
nonperformance by any other tenant or occupant of the Building of any such rules
and regulations. Landlord covenants that, unless the context requires otherwise,
said rules and regulations will be evenly applied to Tenant and all other
tenants or occupants of the Building and the Complex in a reasonable and
non-discriminatory manner.

30. QUIET ENJOYMENT.

Tenant, upon paying the Minimum Monthly Rent, Additional Rent and other charges
herein provided and observing and keeping all material covenants, agreements and
conditions of this Lease applicable to Tenant shall quietly have and enjoy the
Premises during the Term without hindrance or molestation by anyone claiming by
or through Landlord, subject, however, to the exceptions, reservations and
conditions of this Lease including, without limitation, the rights of the holder
of any mortgage to which this Lease is subordinate.

31. TITLES FOR CONVENIENCE ONLY.

The titles appearing in connection with various sections of this Lease are for
convenience only. They are not intended to indicate all of the subject matter in
the text and they are not to be used in interpreting this Lease.

 

Page 51 of 79



--------------------------------------------------------------------------------

32. SEVERABILITY.

If all or a portion of any provision of this Lease, or the application thereof
to any person or circumstance, shall be held invalid or unenforceable to any
extent, the remainder of this Lease, and the application of those provisions to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each provision of this Lease
shall be valid and be enforced to the fullest extent permitted by law.

33. GOVERNING LAW.

The law of the Commonwealth of Pennsylvania shall govern the interpretation and
enforcement of this Lease, without reference to its conflict of laws principles.

34. HOLDING OVER.

34.01 If Tenant remains in possession of all or any part of the Premises after
the expiration or termination of this Lease without Landlord’s written consent,
Tenant shall become a tenant-at-sufferance and there shall be no renewal of this
Lease by operation of law. During the period of any such hold-over, all
provisions of this Lease shall be and remain in effect except that (i) the
Minimum Monthly Rent payable hereunder shall be as follows: Day 1 to Day 30 of
holdover, the then current Minimum Monthly Rent; Day 31 to Day 60 of holdover,
125% of the then current Minimum Monthly Rent, and Day 61 and thereafter of
holdover, 150% of the then current Minimum Monthly Rent (the “Holdover Rate”).
Tenant shall pay all actual out-of-pocket damages sustained by Landlord by
reason of such retention; provided, however, under no circumstances will Tenant
be held liable for any claims made by Landlord for any indirect, incidental or
consequential damages.

34.02 Acceptance by Landlord of any sums due pursuant to the provisions of the
Section 34, shall not be construed as Landlord’s consent to Tenant’s holdover.

35. INTENTIONALLY OMITTED.

 

36. OFAC COMPLIANCE.

Each party to this Lease represents, warrants and covenants to the other that
neither it nor any of its officers and directors and, to Tenant’s knowledge,
without inquiry or investigation, Tenant’s shareholders:

(a) is listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Asset Control, Department of the Treasury
(“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079 (Sept. 25,
2001) (“Order”) and all applicable provisions of Title III of the USA Patriot
Act (Public Law No. 107-56 (October 26, 2001));

(b) is listed on the Denied Persons List and Entity List maintained by the
United States Department of Commerce;

 

Page 52 of 79



--------------------------------------------------------------------------------

(c) is listed on the List of Terrorists and List of Disbarred Parties maintained
by the United States Department of State;

(d) is listed on any list or qualification of “Designated Nationals” as defined
in the Cuban Assets Control Regulations 31 C.F.R. Part 515;

(e) is listed on any other publicly available list of terrorists, terrorist
organizations or narcotics traffickers maintained by the United States
Department of State, the United States Department of Commerce or any other
governmental authority or pursuant to:

(i) the Order;

(ii) the rules and regulations of OFAC, including, without limitation, the
(A) Trading with the Enemy Act (50 U.S.C. App. 1-44); (B) International
Emergency Economic Powers Act (50 U.S.C. §§ 1701-06); (C) unrepealed provisions
of the Iraq Sanctions Act (Publ. L. No. 101-513); (D) United Nations
Participation Act (22 U.S.C. § 287); (E) Cuban Democracy Act (22 U.S.C. §§
60-01-10); (F) Cuban Liberty and Democratic Solidarity Act (18 U.S.C. §§ 2332d
and 233); and (G) Foreign Narcotic Kingpin Designation Act (Publ. L. No. 106-120
and 107-108); all as may be amended from time to time; or

(iii) any other applicable requirements contained in any enabling legislation or
other Executive Orders in respect of the Order (the Order and such other rules,
regulations, legislation or orders are collectively called the “Orders”);

(f) is engaged in activities prohibited in the Orders; or

(g) has been convicted, pleaded nolo contendere, indicted, arraigned or
custodially detained on charges involving money laundering, predicate crimes to
money laundering, drug trafficking, or terrorist-related activities, or in
connection with the Bank Secrecy Act (31 U.S.C. §§ 5311 et seq.).

37. ENTIRE AGREEMENT.

This Lease and the Exhibits which are attached hereto are hereby made a part
hereof and set forth all the promises, agreements and conditions between
Landlord and Tenant relative to the Premises and this leasehold. No rights,
easements or licenses are acquired in the Building, or any land adjacent to the
Building by Tenant, by implication or otherwise, except as expressly set forth
in the provisions of this Lease and the Exhibits attached hereto. No subsequent
alteration, amendment, understanding or addition to this Lease shall be binding
upon Landlord or Tenant unless reduced to writing and signed by both parties.

 

Page 53 of 79



--------------------------------------------------------------------------------

38. AUTHORITY.

38.01 Landlord and Tenant each represent and warrant that (a) it has complied
with all applicable laws, rules and governmental regulations relative to its
right to do business in the state and (b) all persons signing on behalf of the
Tenant and Landlord, as applicable, were authorized to do so by appropriate
corporate, partnership, trust or other actions.

38.02 Each party agrees to furnish promptly upon request appropriate
documentation evidencing the due authorization of Tenant to enter into this
Lease.

39. EXAMINATION NOT OPTION.

Submission of this Lease shall not be deemed to be a reservation of the
Premises. Landlord shall not be bound by this Lease until it has received a copy
of this Lease duly executed by Tenant and has delivered to Tenant a copy of this
Lease duly executed by Landlord. Until such delivery Landlord reserves the right
to exhibit and lease Premises to other prospective tenants.

40. RECORDATION.

At Tenant’s request, Landlord shall execute, in recordable form, and Tenant
shall have the right to record, a short form or memorandum of this Lease in
substantially the form attached hereto as Exhibit “G”; provided that Tenant
shall pay all recording charges incident to such recording or registration and
further provided that Tenant shall contemporaneously deliver into escrow with
Landlord’s attorney a discharge in the form attached hereto as Exhibit “H” a
discharge of short form or memorandum of lease to be held in escrow until the
expiration or sooner termination of this Lease.

41. INTENTIONALLY OMITTED

42. CAPITALIZED TERMS NOT DEFINED HEREIN.

Capitalized terms not otherwise defined herein shall have the meaning set forth
on the Basic Lease Provisions pages attached hereto and made part hereof.

 

Page 54 of 79



--------------------------------------------------------------------------------

43. RIGHT OF FIRST OFFER.

Provided that an Event of Default has not occurred which remains uncured after
the delivery of notice and beyond any applicable cure period, subject to the
rights of other tenants in the Complex in effect as of the Effective Date and as
more particularly set forth on Schedule 43, Tenant shall have a right of first
offer (the “Right of First Offer”) to lease any space that becomes available in
the Complex during the Term of the Lease (the “First Offer Space”), upon the
following terms and conditions:

(a) In the event that Landlord anticipates that any First Offer Space that is
currently leased to a third party may become available during the Term, Landlord
shall give Tenant written notice (“Landlord’s Availability Notice”) of the
availability of such First Offer Space (the “Offered Space”). Landlord’s
Availability Notice shall state the date upon which the First Offer Space shall
be available for Tenant’s occupancy, and Tenant shall thereupon have the right
to tour the space. Within fifteen (15) days after Tenant’s receipt of Landlord’s
Availability Notice, but no earlier than five (5) days after Tenant shall have
toured the space (the later of such dates the “Response Date”), Tenant shall
give Landlord written notice pursuant to which Tenant shall elect (i) to lease
the entire Offered Space on the terms and conditions set forth in Section 43(b),
(ii) to lease a portion of the Offered Space on the terms and conditions set
forth in Section 43(b) if such Offered Space can be separately demised, or
(iii) to decline to lease the Offered Space. If Tenant fails to elect either
clause (i) or clause (ii) by the Response Date, then Tenant shall be deemed to
have declined to lease the Offered Space. In the event that Tenant declines (or
is deemed to have declined) to lease the Offered Space, then Landlord shall be
free to lease the Offered Space to any other party(ies) without any further
obligation to Tenant hereunder; however, Tenant shall retain its first offer
rights hereunder with respect to all and any part of the same or any other First
Offer Space that may become available after such declination.

(b) If Tenant elects to lease the Offered Space in accordance with subparagraph
(a) above (upon such election, the “Additional Space”), then Landlord and Tenant
shall execute an amendment to the Lease to provide for the inclusion of the
Additional Space upon all of the same terms and conditions of the Lease,
including but not limited to the Termination Date, as the same may be extended
by Tenant hereunder, and calculation of Minimum Rent and Additional Rent at the
rate set forth herein, shall apply to the Additional Space except that:
(i) Tenant’s Proportionate Share shall be increased to take into account the
square footage of the Additional Space and all other terms of the Lease affected
by the addition of such square footage shall be adjusted accordingly,
(ii) Landlord shall provide a Tenant Improvement Allowance equal to the Tenant
Improvement Allowance provided in Section 1.02 of this Lease, prorated based
upon the then remaining term of the Lease, (iii) Landlord shall provide the
rental abatement period provided in Section 5 of this Lease, prorated based upon
the then remaining term of the Lease, (iv) Tenant shall not be entitled to any
other allowances, credits, options or other concessions with respect to the
Additional Space, unless expressly agreed to by the parties.

(c) The effective date of the addition of the Additional Space to the Premises
shall be the date that Landlord delivers possession of the Additional Space to
Tenant in accordance with the terms of Landlord’s Availability Notice; provided,
however, prior to commencement of the Term for the Additional Space, Tenant
shall be provided with a reasonable period, not to exceed ninety (90) days, to
complete construction of any necessary alterations and improvements in the
Additional Space.

(d) Except as otherwise provided in Landlord’s Availability Notice and as
specified herein, Tenant agrees to accept the Additional Space in its “AS IS”
condition, in the then current physical state and condition thereof, without any
representation or warranty by Landlord other than Landlord’s representation and
warranty that such Additional Space shall be in compliance with all applicable
laws, regulations and codes upon delivery to Tenant.

 

Page 55 of 79



--------------------------------------------------------------------------------

(e) Notwithstanding anything herein to the contrary, Tenant’s Right of First
Offer hereunder is subject to all expansion, extension, renewal, first offer,
first refusal and other rights to lease, as applicable, which Landlord (or any
predecessor to Landlord’s interest in the Building) has granted to other tenants
and subtenants of the Building prior to the date of this Lease as set forth on
Schedule 43 hereto. Thus, Landlord’s Availability Notice will be delivered to
Tenant only after Landlord has appropriately notified and received negative
responses from all parties referenced in Schedule 43, if any. Recognizing that
Tenant may have a need for additional space prior to receipt of Landlord’s
Availability Notice from time to time, Landlord agrees to respond to Tenant
within ten (10) days after receiving Tenant’s written request for advice as to
First Offer Space which will or may, subject to the rights set forth on Schedule
43, become available in the next one hundred eighty (180) days. Tenant shall
have the right to make such requests up to four (4) times each calendar year.

(f) The Right of First Offer shall terminate if fewer than thirty six
(36) months remain in the Lease Term, as the Term may have been extended
pursuant to this Lease; provided, however, if fewer than thirty six (36) months
remain, but Tenant thereafter renews the Lease Term, the Right of First Offer
shall be revived and again be in effect for so long as at least thirty six
(36) months remain in the Lease Term.

44. SIGNAGE. Upon commencement of the Term, standard signage bearing Tenant’s
name shall be provided by and placed by Landlord (a) on the existing directory
located in the lobby of the Building, (b) at the Tenant’s main corridor suite
entry door, and (c) standard signage on the new monument sign for the Building’s
front courtyard. As long as the Premises remain at least 70,000 square feet,
Tenant shall also have the exclusive right to install signage on the façade of
the 600 Building at its sole expense, subject to any required municipal
approval. Anything to the contrary contained herein notwithstanding, Landlord
shall be deemed to have approved any signage approved by any municipal authority
and Landlord shall cooperate with Tenant in obtaining approvals for such façade
signage, at Tenant’s expense.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Page 56 of 79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Lease under seal the
day and year first above written.

 

TENANT: NUTRISYSTEM, INC. By:  

 

Name:   Title:  

 

LANDLORD: B.R PROPERTIES OWNER, LP  

By:

 

B.R. Properties GP, LLC

    Its General Partner         By:   B.R. Properties Manager, Inc.       Its
Manager         By:  

 

        Name:           Title:  

 

Page 57 of 79



--------------------------------------------------------------------------------

EXHIBIT “A”

THE PREMISES

See attached three sheets

 

Page 58 of 79



--------------------------------------------------------------------------------

EXHIBIT “B”

CONSTRUCTION PLANS

See attached three sheets

 

Page 59 of 79



--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF LEASE TERM CERTIFICATION

THIS LEASE TERM CERTIFICATION is made as of the      day of             ,
200    , by and between                                     , a
                                                              (“Landlord”), and
                                , a                                  
(“Tenant”), and is intended to be a part of and incorporated into that certain
Lease Agreement, dated as of             , 200    , by and between Landlord and
Tenant (“Lease”). Capitalized terms not defined herein shall have the meaning
given to them in the Lease.

1. The parties hereto agree that:

A. The Commencement Date shall be             , 200    ,

B. The Initial Expiration Date shall be             , 200    ; and

2. Tenant hereby accepts the Premises from Landlord and acknowledges that the
Premises comply with the requirements of the Lease.

 

TENANT:                                 

 

     

 

     

a                                                                           

  

 

By:  

 

      Name:     Title:     An Authorized Signatory  

 

LANDLORD:                                 

 

     

 

     

a                                                                           

  

 

By:   Acorn Development Corporation Authorized Agent for Landlord

 

By:  

 

    Name:     Title:       An Authorized Signatory  

 

Page 60 of 79



--------------------------------------------------------------------------------

EXHIBIT “D”

HVAC SPECIFICATIONS

Heating: Primary space heat is provided by an electric perimeter baseboard
system manufactured by Orbit. Capacities are 100, 126, 134 and 187 watts per
linear foot. Additional electric resistance heaters are located within the
plenum return, which is located above the ceiling. The electric baseboards are
controlled Honeywell zone controllers and sensors. Secondary heat is provided by
the packaged rooftop unit. The unit has a 280 kw electric heat sections with
four stages of control and a heating performance of 873,300 BTU per unit.
Additionally, space heaters for the loading dock, entrance areas, and utility
areas are provided by electric unit heaters.

Air conditioning: Primary air conditioning is powered by three 105 ton McQuay
rooftop package units, model #RPS 105C. All units are equipped with a 100%
enthalpy controlled economizer, six stages of cooling, power exhaust, DX cooling
coils, 280 kw electric heat, direct communication to building automation system
via LonWorks and factory mounted Variable Frequency Drives (both supply and
return fans). Certain areas of the property such as data processing areas and
the telecommunication rooms receive supplemental cooling from Liebert air
conditioning units which shall remain in the Premises.

Ventilation and Distribution: Air distribution to all floors is via a ducted
variable air volume (VAV) system to square and linear type diffusers. The
ceiling plenum is used as an air return system. Air distribution is zoned as a
stack or vertical air distribution system. Typically one rooftop unit provides
ventilation and cooling for approximately one third of each floor. Central
toilet exhaust is provided by roof mounted centrifugal fans manufactured by Cook
– model ACE-B210C4B, rated at 2,875 cfm and model ACE-B245C6B, rated at 4,210
cfm.

Control System: The LonWorks Web server, now active and online, has been
installed to control and monitor the nine new McQuay rooftop units and perimeter
baseboard heat controllers. Future expansion of LonWorks control system to
include the VAV boxes is possible. The LonWorks web server will be a Plexus
Technologies Altitude server. A Dell personal computer located on-site will
accommodate the running of the Altitude server with a LonWorks (LNS) driver. The
Altitude server was originally created to operate with LonWorks based systems
and over the years has expanded to include other protocols including the TAC
Inet system. A typical web browser can also be used to view and/or change the
control system parameters (based on user password levels). System messages,
alarm summaries, trending (graphing) of system points and reports are included.
Alarms may be set to multiple email addresses to assist in service response time
and problem resolution.

HVAC:

 

1.

The heating, ventilating and air-conditioning (“HVAC”) system shall be designed
to maintain conditions pursuant to codes and standards complying with the
current

 

Page 61 of 79



--------------------------------------------------------------------------------

 

requirements of NFPA, ASHRAE, SMACNA, and all local codes having jurisdiction.
It is further defined by the following conditions:

 

  a. Offices: Note: These conditions change outside of the immediate region.

 

  i.

Summer – 75° F dry bulb per NEC (National Energy Code) during outdoor
temperatures of 95° F dry bulb and 75° F wet bulb.

 

  ii.

Winter – 72° F dry bulb during outdoor temperatures of 0° F dry bulb

 

  b. Mechanical Equipment and Electrical Rooms

 

  i.

Summer – 100° F dry bulb

 

  ii.

Winter – 50° F dry bulb

 

  c. Sound Control: Air conditioning systems will be designed to maintain the
following maximum noise criteria (NC) levels:

 

  i. Office Areas and Small Conference Rooms NC 35

 

  ii. Meeting Rooms NC 30

 

  iii. Lobby and Common Areas NC 40

 

  iv. No other Base Building system or equipment shall cause NC readings in
excess of those stated above in any Tenant space. No Base Building system or
equipment shall cause perceptible vibrations in any tenant space.

 

  d. Ventilation requirements (Per ASHRAE 62-Current):

 

  i. 20 cfm per person, per 100 SF for office area.

 

  ii. Minimum of 75 cfm/water closet and urinal. Restrooms will be provided with
2 cfm per sq ft exhaust and supply by transfer air.

 

  iii. Landlord shall not permit any perceptible odor from any adjacent space in
the building (including retail space) into Tenant space.

 

  e. Occupancy:

 

  i. Office Space – 1 person per 100 sq ft

 

  ii. Conference Room/Training Room – 1 person per 20 sq ft

 

  f. Thermal Characteristics of the Building Envelope

 

  i. Exterior walls R value = 12

 

Page 62 of 79



--------------------------------------------------------------------------------

  ii. Roof R-value = 20

 

  iii. Building envelope shall meet or exceed International Energy Code.

 

  g. Maintain positive pressure throughout entire facility.

 

2. HVAC system shall be variable air volume (VAV). Air conditioning units shall
be either:

 

  •  

Packaged Units (air or water cooled) complete with all the necessary integral
heating and cooling medium, controls and appurtenances.

 

  •  

Modular Central Station Air Handling Units served by building heating and
cooling medium.

Air conditioning units’ minimum necessary components shall consist of the
following:

 

  a. Air conditioning units with VAV supply fan, VAV return fan, cooling coil,
heating coil, filters, outside air provisions to satisfy minimum ventilation
requirements and airside economizer. Unit controls shall be Direct Digital
Control (DDC) and be interfaced to the building automation system.

 

  b.

Supply duct risers and mains on each floor shall be externally wrapped with 1
 1/2” fiberglass insulation incorporating an aluminum foil vapor barrier.

 

  c. Exhaust fans for toilet rooms and janitor’s closets shall have continuous
operation. Toilet rooms to be exhausted at a rate of 2cfm/sf. Transfer air ducts
shall be acoustically lined.

 

  d. VAV boxes, supply ductwork and diffusers for lobbies, restrooms and core
areas. Unit heaters for entry vestibule and stairwells if required. Fan powered
VAV boxes with heating coil for perimeter zones (at least 1 per 1,000 sf) and
VAV boxes for interior zones at a minimum of 1 per 2500 sf. Installation of the
VAV shutoff and fan powered VAV boxes with heating coils, controls, installation
of the DDC communication loop.

 

  e. In addition to minimum outside air connection, a maximum outside air
connection will also be provided for 100% purging of floors on a scheduled basis
to purge the floors of VOC’s.

 

  f. Access to domestic chilled or condenser water, including vent and drainage
risers and valved outlets on each Tenant floor, for Tenant’s supplemental
cooling systems

 

  g. Telecommunication Rooms to have provisions for 24x7 air conditioning.

 

3. Building services shall include a Building Automation System (BAS) to
interface with the HVAC systems to monitor equipment operation for maintenance
and alarms. The BAS shall include DDC local panel for communication of HVAC
equipment and devices to the building system.

 

Page 63 of 79



--------------------------------------------------------------------------------

EXHIBIT “E”

Landlord’s Representations Regarding Building Services

Landlord represents and warrants that the services and equipment of the Building
are as follows as of the Commencement Date and, without limitation of the
requirements of the Lease and applicable laws and code, shall be so provided and
equipped throughout the Term:

Emergency Power Equipment: The Building has the following emergency power
equipment.

(a) Dual Feed Power: Landlord provides dual electric service with automatic
transfer switch.

(b ) Two (2) Generators: Diesel Generator #1 is a model DGFC/87744A, which is a
200 KW/250 KVA generator. Diesel Generator #2 is a model DFCB 60 Hz, which is a
300 KW/375 KVA generator with a 300 gallon tank.

(c) Four (4) UPS Systems: UPS #1 – Series 300, three Phase 100 KVA; UPS #1A –
NPower, three Phase 130 KVA; UPS #2 - Series 300, three Phase 15 KVA; UPS #3 -
Series 300, three Phase 20 KVA. There is a battery power pack system with
six (6) cabinets.

Fire Safety: The Building is fully equipped with a wet sprinkler system and
hard-wired fire alarm, monitoring system and emergency lighting.

Security: The Building is equipped with card key access on all perimeter doors.
Current guard services provided by Landlord during Business Hours with the
exception of Saturdays. Overnight guard service is paid directly by tenants
interested in having that service.

Ceiling Height: The typical finished ceiling height is 9 feet.

Building Loads: The live load for the Building are 60 pounds per square foot for
office space and 80 pounds per square foot for corridors and 100 pounds per
square foot in the Lobby.

Telecommunications: The Building is serviced by Verizon, AT&T, Telcove, Synesys
and XO Communications.

 

Page 64 of 79



--------------------------------------------------------------------------------

EXHIBIT “F”

RULES AND REGULATIONS

1. The Parking Areas, driveways, sidewalks, lobbies, passages, elevators and
stairways shall not be obstructed by Tenant or used by Tenant for any purpose
other than parking of motor vehicles and ingress and egress from the Premises.
Landlord shall in all cases retain the right to control or prevent access
thereto of all persons whose presence, in the reasonable judgment of Landlord,
shall be prejudicial to the safety, peace, character, or reputation of the
Building or of any of the tenants. Tenant shall observe, and use only for their
designated purpose all handicapped parking spaces, loading zones and fire lanes
as established by Landlord from time to time. Tenant shall endeavor to supply
Landlord, not more than twice a year, within thirty (30) days after request
therefor from Landlord, with a list of all automobiles and other motor vehicles
(and their license numbers) used by Tenant and Tenant’s employees and intended
to be parked in the Parking Areas serving the Premises.

2. The toilet rooms, water closets, sinks, faucets, plumbing or other service
apparatus of any kind shall not be used by Tenant for any purposes other than
those for which they were installed, and no sweepings, rubbish, rags, ashes,
chemicals or other refuse or injurious substances shall be placed therein or
used in connection therewith by Tenant, or left by Tenant in the lobbies,
passages, elevators or stairways.

3. Subject to Tenant’s signage rights under the Lease, nothing shall be placed
by Tenant on the outside of the Building or on its window sills or projections.
Skylights, windows, doors and transoms shall not be obstructed by Tenant. If
Landlord has installed or hereafter installs any shades, blinds or curtains in
the Premises, Tenant shall not remove them without the prior written consent of
Landlord which consent shall not be unreasonably withheld, conditioned or
delayed.

4. Except as set forth in the Lease, no signs, lettering, insignia,
advertisement, or notice, shall be inscribed, painted, installed, erected or
placed in any portion of the Premises which may be seen from outside the
Building, or on any windows or in any window spaces or any other part of the
outside or inside of the Building, unless first approved in writing by Landlord,
such approval not to be unreasonably withheld, conditioned or delayed. Except as
set forth in the Lease, Tenant’s name on suite entrances shall be solely
provided by Landlord, at Tenant’s expense. Tenant shall not erect or place or
cause or allow to be erected or placed any stand, booth or showcase or other
object in or upon the Premises and/or the Building without the prior written
consent of Landlord.

5. Tenant shall not place additional locks upon any doors without first
obtaining Landlord’s prior written consent and shall surrender all keys for all
locks and all security cards and devices at the end of Tenant’s tenancy.

6. Tenant shall not do or commit, or suffer to be done or committed, any act or
thing which, directly or indirectly, in any way shall (a) obstruct or interfere
with the rights of other

 

Page 65 of 79



--------------------------------------------------------------------------------

tenants, (b) injure other tenants, or (c) damage the Premises and/or Building.
Tenant shall not use nor keep nor permit to be used or to be kept on the
Premises or in the Building any matter having an offensive odor, nor any
kerosene, gasoline, benzine, camphene, fuel or other explosive or highly
flammable material. No birds, fish or other animals shall be brought into or
kept in or about the Premises and/or Building. Landlord acknowledges that
Tenant’s Permitted Use includes an experimental kitchen.

7. In order that the Premises may be kept in a good state of preservation and
cleanliness, Tenant shall, during the continuance of its possession, permit
Landlord’s employees and contractors, to clean the Premises. Landlord shall be
in no way responsible to Tenant for (a) any damage done, to the furniture or
other property of Tenant or others, by any of Landlord’s employees, or any other
person, (b) for any loss of Tenant’s employees, or (c) for any loss of property
of any kind in or from the Premises, except to the extent caused by Landlord’s
negligence or willful misconduct. Tenant shall see each day that the windows are
closed and the doors securely locked before leaving the Premises.

8. If Tenant desires to introduce signaling, telegraphic, telephonic, protective
alarm or other wires, apparatus or devices, Landlord shall direct where and how
the same are to be placed. Except as so directed, no installation, boring or
cutting therefor shall be permitted. All wires installed by Tenant must be
clearly tagged at the distributing boards, junction boxes and other locations
required by Landlord. Such tags shall include the number of the office to which
said wires lead, and the purpose for which the wires respectively are used, and
the name of the Tenant.

9. A directory on the ground floor of the Building will be provided by Landlord,
on which the name of the Tenant shall be placed. All signage for such directory
shall be approved in writing by Landlord.

10. Tenant shall not place in any location, any objects, the individual or
collective weights of which are beyond the safe carrying capacity of the
Building. Tenant shall be responsible for the cost of repairing any damage to
the Building caused by delivery, removal, relocation or presence of furniture,
safes or any other articles.

11. In case of unusual circumstances such as invasion, hostile attack,
insurrection, mob violence, riot, public excitement or other commotion,
explosion, fire or any casualty, Landlord reserves the right to bar or limit
access to the Building for the safety of occupants or protection of property.

12. Landlord reserves the right to rescind, suspend or modify these and any
other rules or regulations and to make such other rules or regulations as, in
Landlord’s reasonable judgment, may from time to time be needful for the safety,
care, maintenance, operation and cleanliness of the Building, or for the
preservation of good order therein. Notice of any action by Landlord referred to
in this Paragraph 12, shall be given to Tenant not less than thirty (30) days
prior to its effective date and shall have the same force and effect as if
originally made a part of the foregoing Lease.

13. The use of the Premises as sleeping quarters is strictly prohibited at all
times.

 

Page 66 of 79



--------------------------------------------------------------------------------

14. Cigarette, cigar or pipe smoking shall be limited to designated smoking
areas and smoking shall not be allowed in the restrooms, fire towers, lobbies,
hallways, elevators, common areas, or leased or vacant space of the Building, or
within five (5) feet of any Building door.

 

Page 67 of 79



--------------------------------------------------------------------------------

Exhibit “G”

Memorandum of Lease

PREPARED BY AND AFTER

RECORDING, RETURN TO:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Eric L. Stern, Esquire

215.963.5178

Parcel Number:                                 

 

 

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

MEMORANDUM OF LEASE

THIS MEMORANDUM OF LEASE (this “Memorandum”), dated                      ,
        , is made and entered into by and between by and between B.R. PROPERTIES
OWNER, L.P., a Delaware limited partnership (“Landlord”), and NUTRISYSTEM, INC.,
a Delaware corporation (“Tenant”).

The parties hereto have entered into that certain Agreement of Lease dated as of
the date hereof (“Lease”) pertaining to that certain premises hereinafter
described (the “Premises”), with respect to which the following information is
provided:

 

1.    Landlord.    B.R. Properties Owner, L.P. 2.    Tenant.    NutriSystem,
Inc. 3.    Landlord’s Address.    B.R. Properties Owner, LP       c/o Acorn
Development Corp.       400 Cresson Blvd, Suite 105       P.O. Box 1150      

Oaks, PA 19456-1150

 

      With copies to:       B.R. Properties Owner, LP       c/o Bresler &
Reiner, Inc.       11200 Rockville Pike, Suite 502      

Rockville, MD 20852

 

     

And

 

      Shaiman, Drucker, Beckman, Sobel & Stutman, LLP       1845 Walnut Street,
15th Floor       Philadelphia, PA 19103       Attn: Michael J. Stutman, Esquire

 

Page 68 of 79



--------------------------------------------------------------------------------

   Tenant’s Address.    Prior to the Commencement Date (as defined in the
Lease):       NutriSystem, Inc.       300 Welsh Road       Horsham, PA 19044   
  

Attn: David Clark, CFO

 

      After the Commencement Date:       NutriSystem, Inc.       600 Office
Center Drive       Fort Washington, Pennsylvania 19034      

Attn: David Clark, CFO

 

     

With copies to:

 

      Morgan Lewis & Bockius, LLP       1701 Market Street       Philadelphia,
PA 19103       Attn: James W. McKenzie, Jr., Esquire 4.    Date of Lease.   
                     ,          5.    Description of Premises. Approximately
                                 square foot premises within the building
(“Building”) located at 600 Office Center Drive, Fort Washington, Pennsylvania,
19034, as more particularly described on Exhibit “A” attached hereto and made a
part hereof, together with the nonexclusive right with Landlord and other
occupants of the Building and the 600, 601 and 602 Office Center Drive, Fort
Washington, Pennsylvania, 19034, complex (the “Complex”) to use all area and
facilities provided by Landlord for the use of all tenants in the Property (as
defined in the Lease), including any driveways, sidewalks and parking, loading
and landscaped areas. 6.    Commencement Date.                         ,
         7.    Rent Commencement Date.                         ,          8.   
Lease Term.    The period commencing on the Commencement Date and expiring on
July 31, 2022. 9.    Right of Renewal.    Tenant has the right and option to
extend the term of the Lease for two (2) additional periods for an aggregate
period of ten (10) years 10.    Right of First Offer.    Tenant has a right of
first offer with respect to vacant space in the Complex. 11.    No Modification
of Lease.    Nothing in this Memorandum shall be deemed to modify any of the
terms, covenants or conditions of the Lease.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Memorandum to be duly
executed as of the day and year first above written.

 

LANDLORD:       TENANT:

B.R. Properties Owner, L.P.

   

NutriSystem, Inc.

      By:  

 

By:

 

B.R. Properties GP, LLC

Its General Partner

   

Name:

Title:

 

Page 69 of 79



--------------------------------------------------------------------------------

By:     B.R. Properties Manager, Inc., its Manager By:  

 

Name:   Title:  

 

STATE OF_________________

  )      )      )   

COUNTY OF

  )   

 

Page 70 of 79



--------------------------------------------------------------------------------

On this      day of             , 2009, before me, the undersigned notary
public, personally appeared                                 , known to me or
proven on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity as the                                 
of B.R. Properties Manager, Inc., the Manager of B.R. Properties GP, LLC, the
general partners of B.R. Properties Owner, L.P., a Delaware limited partnership
and that, by his/her signature on the instrument, the entity on behalf of which
he/she acted executed the instrument.

WITNESS my hand and official seal.

 

                Notary   

My Commission expires:

 

STATE OF_________________

  )      )      )   

COUNTY OF

  )   

On this      day of             , 2009, before me, the undersigned notary
public, personally appeared                                 , known to me or
proven on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity as the                                 
of NutriSystem, Inc., a Delaware corporation, and that, by his/her signature on
the instrument, the entity on behalf of which he/she acted executed the
instrument.

WITNESS my hand and official seal.

 

                Notary   

My Commission expires:

[Legal Description to be attached]

 

Page 71 of 79



--------------------------------------------------------------------------------

Exhibit “H”

Discharge of Memorandum of Lease

PREPARED BY AND AFTER

RECORDING, RETURN TO:

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

Attn: Eric L. Stern, Esquire

215.963.5178 Parcel Number:                                 

 

 

SPACE ABOVE THIS LINE RESERVED FOR RECORDER’S USE

Discharge of Memorandum of Lease

This Discharge of Memorandum of Lease, made and entered into as of this      day
of             ,     , by and between B.R. Properties Owner, L.P., a Delaware
Limited Partnership (“Landlord”), and NutriSystem, INC., a Delaware corporation
(collectively referred to herein as, “Tenant”), in connection with that the
Lease (“Lease”) made and entered into by and between Landlord and Tenant dated
            ,      2009 for that certain premises within the building located at
600 Executive Drive, Fort Washington, Pennsylvania 19034 as more particularly
described on Exhibit “A” attached hereto and made a part hereof. By presenting
this Discharge for recording, Landlord certifies that (i) Landlord has given
Tenant ten (10) days prior written notice of Landlord’s intent to record and
(ii) the Lease term has expired or Landlord has properly terminated this Lease
in accordance with its terms. Accordingly, that certain Memorandum of Lease
evidencing the Lease, dated             ,          and recorded in Montgomery
County, Pennsylvania on                  ,      in Book
                                , page         , is terminated and discharged of
record as of the date of this Discharge of Memorandum of Lease, and said
Memorandum of Lease is of no further force and effect.

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Discharge of Memorandum of Lease as of the day and year first above
written.

 

LANDLORD:     TENANT: B.R. Properties Owner, L.P.     NutriSystem, Inc.      
By:  

 

By:   B.R. Properties GP, LLC     Name:     Its General Partner     Title:   By:
  B.R. Properties Manager, Inc., its Manager       By:  

 

      Name:         Title:        

 

STATE OF_________________

  )      )      )   

COUNTY OF

  )   

 

Page 72 of 79



--------------------------------------------------------------------------------

On this      day of             , 2009, before me, the undersigned notary
public, personally appeared                                 , known to me or
proven on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity as the                                 
of B.R. Properties Manager, Inc., the Manager of B.R. Properties GP, LLC, the
general partners of B.R. Properties Owner, L.P., a Delaware limited partnership
and that, by his/her signature on the instrument, the entity on behalf of which
he/she acted executed the instrument.

WITNESS my hand and official seal.

 

                Notary   

My Commission expires:

 

STATE OF_________________

  )      )      )   

COUNTY OF

  )   

On this      day of             , 2009, before me, the undersigned notary
public, personally appeared                                 , known to me or
proven on the basis of satisfactory evidence to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed
the same in his/her authorized capacity as the                      of
NutriSystem, Inc., a Delaware corporation, and that, by his/her signature on the
instrument, the entity on behalf of which he/she acted executed the instrument.

WITNESS my hand and official seal.

 

                Notary   

My Commission expires:

[Legal Description to be attached]

Schedule 17.02

 

A. Lobbies and Entrance Areas

Daily Cleaning:

 

  •  

Stone, ceramic tile, marble, terrazzo, or other stone or resilient flooring will
be vacuumed or dry mopped and wet mopped.

 

Page 73 of 79



--------------------------------------------------------------------------------

  •  

Waste receptacles will be emptied, and washed as necessary.

 

  •  

Carpets, including walk off mats will be vacuumed.

 

  •  

Wall surfaces will be spot cleaned.

 

  •  

Stainless steel, chrome, brass, and other brightwork will be cleaned and
polished.

 

  •  

Entrance door and sidelight glass will be cleaned inside and outside.

 

  •  

Exterior of entrance areas will be swept. Smoking urns and outside trash
receptacles will be emptied. Urns will be filed with fresh sand as needed.

 

  •  

Lobby areas will be maintained at all times in a manner reflecting
professionalism and superior appearance.

Weekly Cleaning

 

  •  

Reachable picture frames, moldings, door and window frames will be dusted.
Artwork will be returned to level position.

 

  •  

Door handles, doorknobs, switch plates, kick plates, etc. will be cleaned.

 

  •  

Vinyl tile and similar types of flooring will be spray buffed or burnished.

Monthly Cleaning

 

  •  

Reachable paneling, door trim, ornamental work, baseboards, entire doors,
woodwork, diffusers, grilles, will be dusted.

 

  •  

Bases, corners, edges and carpeted areas will be detailed vacuumed.

Bi-Annually

 

  •  

Vinyl tile floors will be scrubbed or stripped and recoated.

 

  •  

Stone or hard floors will be machine scrubbed and rinsed.

 

B. General Office Areas

Daily Cleaning

 

  •  

Waste receptacles (recyclable and non-recyclable) will be emptied and liners
will be replaced as needed. Trash can liners will be neatly arranged. Trash will
be removed from building and deposited in designated containers or compactors.

 

  •  

Furniture, workstations, fixtures, filing cabinets, etc. will be dusted. Work
surfaces will be dusted provided they have been cleared of work papers and
personal belongings.

 

  •  

Walls, doors, windowsills, ledges will be dusted.

 

  •  

Carpeting and rugs will be vacuumed and spot cleaned.

 

  •  

Vinyl tile floors will be dry mopped and damp mopped.

 

  •  

Interior partition glass will be spot cleaned.

 

  •  

Water coolers and fountains will be cleaned and sanitized.

 

Page 74 of 79



--------------------------------------------------------------------------------

Monthly Cleaning

 

  •  

Stiff brush or vacuum all upholstered furniture.

 

  •  

Detail vacuum all edges and corners.

 

  •  

Grills and diffusers will be dusted.

 

  •  

Vinyl tile floors will be spray buffed or burnished.

Annually

 

  •  

Vinyl tile floors will be scrubbed or stripped and recoated.

 

C. Private Offices & Conference Rooms

Daily Cleaning

 

  •  

Empty and clean all waste receptacles (recyclable and non-recyclable) replacing
liners as needed. Trash can liners will be neatly arranged. Remove all building
waste to designated refuse containers outside the buildings.

 

  •  

Hand dust all furniture, fixtures, filing cabinets, and other dust gathering
objects. Desks to be dusted provided they have been cleared of work papers and
personal belongings.

 

  •  

Spot clean walls, doors, windowsills, ledges, and wall areas.

 

  •  

Wipe clean all metal doorknobs, light switch plates, kick plates, and door
saddles.

 

  •  

Vacuum all carpeting and rugs. Spot clean to remove spillage and stains.

 

  •  

Clean all “grease boards” with appropriate cleaner (unless “DO NOT ERASE”
notation is left on board).

Weekly Cleaning

 

  •  

High dust including picture frames, moldings, door and window frames, and return
artwork to level position.

 

  •  

Wipe clean all metal doorknobs, light switch plates, kick plates, and door
saddles.

Monthly Cleaning

 

  •  

Stiff brush or vacuum all upholstered furniture.

 

  •  

Dust all paneling, door trim and other architectural louvers, ornamental work,
baseboards, entire doors and woodwork, air diffusers and ceiling ventilation
grilles.

 

  •  

Detail vacuum all edges and corners.

 

D. Restrooms

Daily Cleaning

 

  •  

Thoroughly sanitize and wipe clean all toilets and urinals.

 

  •  

Clean, sanitize and polish all sinks and fixtures with a non-abrasive cleaner.

 

Page 75 of 79



--------------------------------------------------------------------------------

  •  

All hand soap, paper towel, toilet paper, and sanitary napkin dispensers will be
filled, sanitized and polished. Any over spray from cleaning product is to be
wet mopped immediately.

 

  •  

Spot clean all partitions, tiled walls and vertical surfaces.

 

  •  

Empty, clean and sanitize all trash receptacles and sanitary disposal units.

 

  •  

Thoroughly clean all mirrors and bright work.

 

  •  

Wet mop to sanitize all floors.

Weekly Cleaning

 

  •  

High dust including moldings, door frames, ceiling ventilation grilles, and
diffusers.

Quarterly

 

  •  

Machine scrub restroom floors

 

E. Lunchroom, Breakrooms & Vending Areas

Daily Cleaning

 

  •  

Empty and clean all waste receptacles (recyclable and non-recyclable) replacing
liners as needed. Remove all building waste to designated refuse containers
outside the buildings.

 

  •  

Vacuum all carpeting moving tables and chairs as needed. Spot clean to remove
spillage and stains.

 

  •  

Dry and wet mop all vinyl and similar types of flooring.

 

  •  

Wipe clean all vending machines as needed including spot cleaning glass display.

 

  •  

Clean and sanitize tables. Spot clean seating to remove spillage and stains.

 

  •  

Thoroughly clean and sanitize cabinet fronts, tray slides, counter tops,
microwave ovens, etc.

 

  •  

Replenish hand soap and paper towels.

Weekly Cleaning

 

  •  

High dust including picture frames, moldings, door and window frames, and return
artwork to level position.

 

  •  

Wipe clean all metal doorknobs, light switch plates, kick plates, and door
saddles.

 

  •  

Spray buff or burnish vinyl tile floors.

 

  •  

Wash waste containers inside and out.

Monthly Cleaning

 

  •  

Detail vacuum all edges and corners.

 

  •  

Grills and diffusers will be dusted.

 

  •  

Stiff brush or vacuum all upholstered furniture; wipe clean all vinyl furniture.

Bi Annually

Strip or scrub re-coat vinyl tile floors.

 

Page 76 of 79



--------------------------------------------------------------------------------

F. Elevators

Daily Cleaning

 

  •  

Vacuum all cab floors, doors, tracks, and saddles.

 

  •  

Wipe clean any wood, plastic laminate or other hard finish vertical surfaces.

 

  •  

Sanitize and polish all stainless steel or other metal work on control panels
and throughout the elevator cabs.

 

G. Elevator Lobbies, Common Areas & Corridors

Daily Cleaning

 

  •  

Vacuum carpeting. Dry mop and damp mop hard floors.

 

  •  

Dust and wipe clean all baseboards, wood panels and trim.

 

  •  

All waste receptacles will be emptied and washed.

 

  •  

Dust and wipe clean all furniture, windowsills, picture frames and door frames
removing smudges, fingerprints, stains, splash marks, dust, and dirt.

 

  •  

Spot clean all wall surfaces.

Weekly Cleaning

 

  •  

High dust including picture frames, moldings, door and window frames, and return
artwork to level position.

 

  •  

Clean all paneling, door trim and other architectural louvers, ornamental work,
baseboards, entire doors and woodwork, air diffusers, and ceiling ventilation
grilles.

 

  •  

Detail vacuum all edges, baseboards, corners, and carpeted areas.

 

H. Stair Towers

Daily Cleaning

 

  •  

Police for debris and mop for spillage.

Weekly Cleaning

 

  •  

Sweep or vacuum.

 

  •  

Wet mop stairs.

 

  •  

Spot clean wall surfaces within reach; dust horizontal surfaces within reach.

 

Page 77 of 79



--------------------------------------------------------------------------------

Schedule 43

Existing Tenant Rights With Respect to Vacant Space

FORT WASHINGTON EXECUTIVE CENTER

9.18.09 ROFO/ROFR

601 FWEC

 

  •  

McNEIL

ROFO – Lease

Tenant has ROFO to lease specific spaces, subject to rights of existing tenants.

(1) 602 first floor 12,614 rsf

(2) 602 first floor 22,655 rsf

(3) 602 Entire second floor

(4) 601 Entire ground floor

(5) 601 Entire third floor

 

  •  

OMNIPOINT

Tenant (rooftop only) has non-exclusive roof top rights.

602 FWEC

 

  •  

ADT SECURITY

ROFO – Amendment 3,

Tenant has ROFO on all contiguous space, subject to rights of existing tenants.

-They also have non-exclusive 602 Roof Rights

 

  •  

FUHRMAN

Has non-exclusive 602 roof rights

 

Page 78 of 79